 
Exhibit 10.1
 
Execution Copy

 


 
FOURTH
 
AMENDED AND RESTATED
 
LOAN AGREEMENT
 
BY AND AMONG
 
DYNAMICS RESEARCH CORPORATION
DRC INTERNATIONAL CORPORATION
H.J. FORD ASSOCIATES, INC.
KADIX SYSTEMS, LLC
as the Borrowers,
 
and
 
THE LENDERS PARTY HERETO
 
and
 
BROWN BROTHERS HARRIMAN & CO.,
as Administrative Agent
and
TD BANK, N.A.
as Documentation Agent
and
BANK OF AMERICA, N.A.
as Syndication Agent


as of August 1, 2008



1097265.4
 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
ARTICLE 1 - DEFINITIONS
2
   
ARTICLE 2 - AGENTED BORROWINGS
15
     
2-1.
Designation of Agent Borrower
15
2-2.
Operation of Loan Arrangement
15
2-3.
Loans Directly to Borrower
16
2-4.
Continuation of Authority of Lead Borrower
16
2-5.
Concerning Joint and Several Liability of the Borrowers
17
2-6.
Indemnification
19
   
ARTICLE 3 - THE REVOLVING CREDIT/LIBOR PROVISIONS
19
     
3-1.
Establishment of Revolving Credit
19
3-2.
Reductions of Commitment
20
3-3.
Procedures Under Revolving Credit
20
3-4.
The Loan Account
22
3-5.
The Revolving Credit Note
23
3-6.
Payment of Loan Account
23
3-7.
Interest.
24
3-8.
Duration of Interest Periods
24
3-9.
Changed Circumstances
25
3-10.
Payments and Prepayments
26
3-11.
Fees.
26
3-12.
Fees For L/C’s.
27
3-13.
Effect of Honor of L/C’s
27
3-14.
Additional Provisions Relating to L/C’s.
27
3-15.
Indemnification
30
3-16.
Computation of Interest and Fees
31
3-17.
Automatic Payment
31
3-18.
Additional Costs, Etc.
31
3-19.
Capital Adequacy
32
3-20.
Lenders’ Commitments.
32
3-21.
Replacement Lenders
32
   
ARTICLE 4 – THE TERM LOAN
33
     
4-1.
The Term Loan
33
4-2.
Interest Payments on the Term Loan.
33
4-3.
Principal Payments on the Term Loan
34
4-4.
Term Loan Advances
35
4-5.
Administrative Agent’s Records
35
4-6.
Interest Rate Protection.
35
   
ARTICLE 5 - CONDITIONS PRECEDENT.
35
     
5-1.
Due Diligence.
35
5-2.
Opinion
35


1097265.4
(i)

--------------------------------------------------------------------------------




5-3.
Officers’ Certificates
35
5-4.
Pledge Agreement
36
5-5.
Lien Search Results
36
5-6.
Consents and Approvals
36
5-7.
All Fees and Expenses Paid
36
5-8.
Lockbox
36
5-9.
Additional Documents
36
5-10.
No Defaults under Applicable Law or Material Agreements
36
5-11.
No Litigation
36
5-12.
Representations and Warranties
36
5-13.
No Suspension Event
36
5-14.
No Adverse Change
37
5-15.
Consummation of Kadix Acquisition
37
   
ARTICLE 6 - GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS.
37
     
6-1.
Payment and Performance of Liabilities
37
6-2.
Due Organization ‑ Authorization ‑ No Conflicts.
37
6-3.
Maintain Accounts
38
6-4.
Trade Names.
38
6-5.
Locations
38
6-6.
Title to Assets
39
6-7.
Indebtedness
40
6-8.
Insurance Policies.
41
6-9.
Licenses
41
6-10.
Leases
41
6-11.
Requirements of Law
42
6-12.
Maintain Properties
42
6-13.
Pay Taxes.
42
6-14.
No Margin Stock
43
6-15.
ERISA
43
6-16.
Hazardous Materials.
43
6-17.
Litigation
44
6-18.
Dividends and Redemptions
44
6-19.
Guarantees and Investments
44
6-20.
New Leases
46
6-21.
Mergers and Consolidations
46
6-22.
Sale of Assets.
46
6-23.
Protection of Assets
47
6-24.
Line of Business
47
6-25.
Affiliate Transactions
47
6-26.
Additional Assurances
48
6-27.
Adequacy of Disclosure.
48
6-28.
Government Contracts
48
6-29.
Capital Expenditures
49
6-30
Other Covenants 49



1097265.4
(ii)

--------------------------------------------------------------------------------



ARTICLE 7 - AMENDED AND RESTATED LOAN AGREEMENT.
49
   
ARTICLE 8 - FINANCIAL AND OTHER REPORTING REQUIREMENTS/ FINANCIAL COVENANTS.
49
     
8-1.
Maintain Records
49
8-2.
Access to Records.
50
8-3.
Prompt Notice to Lender
50
8-4.
Financial Statements, Certificates and Information
51
8-5.
Additional Financial Information
52
8-6.
Audits and Appraisals.
52
8-7.
Fixed Charge Coverage Ratio
53
8-8.
Consolidated Total Net Worth
53
8-9.
Leverage Ratio
53
8-10.
Net Profit
54
   
ARTICLE 9 - EVENTS OF DEFAULT.
54
     
9-1.
Failure to Pay
54
9-2.
Failure to Make Other Payments
54
9-3.
Failure to Perform Certain Liabilities
54
9-4.
Failure to Perform Other Liabilities
54
9-5.
Misrepresentation
55
9-6.
Default of Other Debt
55
9-7.
Business Failure
55
9-8.
Judgment
56
9-9.
Restraint of Business
56
9-10.
Material Adverse Change
56
9-11.
Change in Ownership
56
9-12.
Casualty Loss
56
9-13.
Material Agreement
56
9-14.
Termination of Existence
57
9-15.
Challenge to Loan Documents.
57
9-16.
Indictment ‑ Forfeiture
57
   
ARTICLE 10 - RIGHTS AND REMEDIES UPON DEFAULT
57
     
10-1.
Termination of Commitments
57
10-2.
Rights and Remedies.
58
10-3.
Distribution of Funds
59
   
ARTICLE 11 - NOTICES.
59
     
11-1.
Notice Addresses
59
11-2.
Notice Given.
60
   
ARTICLE 12 - TERM OF AGREEMENT.
60
     
12-1.
Termination of Revolving Credit
60
12-2
Effect of Termination 60


1097265.4
(iii)

--------------------------------------------------------------------------------




ARTICLE 13 - GENERAL.
61
     
13-1.
Successors and Assigns
61
13-2.
Severability
61
13-3.
Amendments; Course of Dealing.
61
13-4.
Costs and Expenses
62
13-5.
Copies and Facsimiles
62
13-6.
Massachusetts Law
62
13-7.
Consent to Jurisdiction.
62
13-8.
Indemnification
63
13-9.
Rules of Construction.
63
13-10.
Intent
64
13-11.
Setoff
64
13-12.
Maximum Interest Rate
65
13-13.
Waivers.
65
13-14.
Payments; Application
66
13-15.
Receipt of Agreement
66
13-16.
Counterparts; Integration; Effectiveness
66
   
ARTICLE 14 - THE AGENT.
66
     
14-1.
Authorization; Non-Reliance by Lenders; Reliance by Administrative Agent;
Dispute Resolution.
66
14-2.
Employees and Agents
68
14-3.
No Liability
68
14-4.
No Representations
68
14-5.
Funding Procedures; Payments.
69
14-6.
Holders of Notes
71
14-7.
Indemnity
71
14-8.
Administrative Agent as Lender; Limitation on other Agents’ Liability
71
14-9.
Resignation
71
14-10.
Notification of Suspension Events and Events of Default; Distributions of
Notices and Documents by Administrative Agent.
72
14-11.
Duties in the Case of Enforcement
72
14-12.
Delinquent Lender
73
14-13.
Assignment and Participation.
73
14-14.
Pledge to Federal Reserve
76
14-15.
Consent or Approval
76
14-16.
Treatment of Confidential Information
76
14-17.
Consents, Amendments, Waivers, etc.
77
14-18.
U.S. Patriot Act
78
14-19.
Foreign Asset Control Regulations
78


1097265.4
(iv)

--------------------------------------------------------------------------------




 
_____________________________________________________________________________
 
FOURTH AMENDED AND RESTATED LOAN AGREEMENT
______________________________________________________________________________
 
As of August 1, 2008
 
THIS Fourth AMENDED AND RESTATED LOAN AGREEMENT (hereinafter, the “Agreement”)
is made by and among
 
Brown Brothers Harriman & Co. (hereinafter, the “Administrative Agent”), a
general partnership organized under the laws of the State of New York with
offices at 40 Water Street, Boston, Massachusetts 02109
 
and
 
TD Bank, N.A. (hereinafter, the “Documentation Agent”) a national banking
association with offices at 7 New England Executive Park, Burlington,
Massachusetts 01803
 
and
 
Bank of America, N.A. (hereinafter, the “Syndication Agent”), national banking
association with offices at 100 Federal Street, Boston, Massachusetts 02110,
 
as Agents on behalf of Brown Brothers Harriman & Co., TD Bank, N.A., Bank of
America, N.A., and the other financial institutions which may hereafter become
parties to this Agreement (each such party a “Lender” and collectively the
“Lenders”),
 
and
 
Dynamics Research Corporation (hereinafter, the “Lead Borrower”), a
Massachusetts corporation, with its principal executive offices at 60 Frontage
Road, Andover, Massachusetts, as agent for itself and each of
 
DRC International Corporation (“International”), a Massachusetts corporation
with its principal executive offices at 60 Frontage Road, Andover,
Massachusetts;
 
H.J. Ford Associates, Inc. (“H.J. Ford”), a Delaware corporation with its
principal executive offices at 60 Frontage Road, Andover, Massachusetts; and
 
Kadix Systems, LLC (“Kadix”), a Virginia limited liability company with its
principal executive offices at 60 Frontage Road, Andover, Massachusetts.
 

1097265.4
-1-

--------------------------------------------------------------------------------



(Each of the Lead Borrower, International, H.J. Ford and Kadix, being sometimes
hereinafter referred to individually as a “Borrower” and collectively as the
“Borrowers”),
 
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom.
 
WITNESSETH:
 
ARTICLE 1- DEFINITIONS.
 
As herein used, the following terms have the following meanings or are defined
in the section of this Agreement so indicated:
 
“2008 Reserve” is defined in Section 8.10.
 
 
 “Accounts”: include, without limitation, “accounts” as defined in the UCC, and
also all:  accounts, accounts receivable, credit card receivables, notes,
drafts, acceptances, and other forms of obligations and receivables and rights
to payment for credit extended and for goods sold or leased, or services
rendered, whether or not yet earned by performance; all “contract rights” as
formerly defined in the UCC; all Inventory which gave rise thereto, and all
rights associated with such Inventory, including the right of stoppage in
transit; all reclaimed, returned, rejected or repossessed Inventory (if any) the
sale of which gave rise to any Account.

 
 
“Account Debtor”: has the meaning given that term in the UCC.

 
“Administrative Agent’s Rights and Remedies”: is defined in Section 10-2.
 
 
“Acquisition Documentation”: means those documents, instruments and agreements
which evidence the terms and conditions of the Kadix Acquisition, including,
without limitation, that certain Membership Interest Purchase Agreement dated as
of August 1, 2008 by and among Lead Borrower, Kadix and Daisy D. Layman, the
sole member of Kadix.

 
“Affected Lender”:  is defined in Section 3-21.
 
 
“Affiliate”: as applied to any Person, a spouse of such Person, any relative (by
blood, adoption or marriage) of such Person within the third degree, any
managing member, director or officer of such Person, any corporation,
association, firm or other entity of which such Person is a managing member,
director or officer and any other Person directly or indirectly controlling,
controlled by or under direct or indirect common Control with such Person.

 
 
“Agents”: collectively, the Documentation Agent, the Administrative Agent, and
the Syndication Agent.

 
 
“Annual Fee”: is defined in Section 3-11(c).

 

1097265.4
-2-

--------------------------------------------------------------------------------



 
“Assignment and Acceptance”: is defined in Section 14-13(a).

 
 
“Availability”: is defined in Section 3-1(b).

 
 
“Bankruptcy Code”: Title 11, U.S.C., as amended from time to time.

 
 
“Base Rate”: shall mean, from time to time, the higher of (a) the “base rate”
announced from time to time by the Administrative Agent, or (b) the Federal
Funds Effective Rate plus one-half (.50%) percent per annum.  Any change in such
Base Rate shall be effective, for purposes of the calculation of interest due
hereunder, when made effective generally by the Administrative Agent, notice of
which the Administrative Agent shall endeavor to promptly provide to the Lead
Borrower.

 
 
“Base Rate Margin”: see Pricing Grid (as defined herein).

 
 
“Base Margin Loan”: any Revolving Credit Loan or any portion of the Term Loan
bearing interest at the Base Rate.

 
 
“Borrowers”: is defined in the Preamble.

 
 
“Business Day”: any day other than (a) a Saturday or Sunday; (b) a day on which
the Administrative Agent is not open to the general public to conduct business;
or (c) a day on which banks in Boston, Massachusetts generally are not open to
the general public for the purpose of conducting commercial banking business.

 
 
“Capital Expenditures”: any payment made directly or indirectly by any Borrower
or any of their respective Subsidiaries for the purpose of acquiring or
constructing fixed assets, real property or equipment which in accordance with
GAAP would be added as a debit to the Consolidated fixed asset account of the
Lead Borrower and its Subsidiaries, including without limitation amounts paid or
payable under any conditional sale or other title retention agreement or under
any lease or other periodic payment arrangement which is of such a nature that
payment obligations of a borrower thereunder would be required by GAAP to be
capitalized and shown as liabilities on the Consolidated balance sheet of the
Lead Borrower and its Subsidiaries.

 
 
“Capital Lease”: any lease which should be capitalized in accordance with GAAP.

 
 
“Closing Date”: August 1, 2008.

 
 
“Commitment”: as to each Lender, the amount of the Revolving Credit and the Term
Loan set forth on EXHIBIT 1.

 
 
“Commitment Percentage”: as to each Lender, the percentage of the Revolving
Credit and the Term Loan set forth on EXHIBIT 1.

 
 
“Compliance Certificate”: see Exhibit 8-4(c).

 

1097265.4
-3-

--------------------------------------------------------------------------------



 
“Confidential Information”: is defined in Section 14-16.

 
 
“Consolidated”: with reference to any term herein, shall mean that term as
applied to the accounts of the Lead Borrower and its Subsidiaries, consolidated
in accordance with GAAP.

 
 
“Consolidated Total Funded Indebtedness”: means, as of the date of calculation,
the total outstanding Indebtedness under the Revolving Credit Loan and the Term
Loan.

 
 
“Consolidated Total Net Worth”: shall mean the difference between Total Assets
of the Lead Borrower and its Subsidiaries and Total Liabilities of the Lead
Borrower and its Subsidiaries (in each instance, exclusive of pension asset
gains or losses), plus all Subordinated Debt, less the sum of:

 
(a)           the value of minority equity interests of the Lead Borrower and
itsSubsidiaries in unconsolidated, affiliated entities; and
 
(b)           the aggregate amount of all loans made by the Lead Borrower andits
Subsidiaries to any officer, employee or shareholder thereof.
 
 
“Control”: Person(s) shall be deemed to Control another Person if such Person(s)
directly or indirectly possess the power to direct or cause the direction of the
management and policies of such other Person, whether through ownership of
voting securities, by contract, or otherwise.

 
 
“Convert, Conversion and Converted”: the conversion of a Loan from one type to
Loans of another type.

 
 
“Costs of Collection”: includes, without limitation, all reasonable attorneys’
fees and reasonable out-of-pocket expenses incurred by the Administrative
Agent’s attorneys, and all reasonable out-of-pocket costs incurred by the
Administrative Agent in the administration of the Liabilities and/or the Loan
Documents, including, without limitation, reasonable out-of-pocket costs and
expenses associated with travel on behalf of the Administrative Agent, which
costs and expenses are directly or indirectly related to or in respect of the
Administrative Agent’s negotiation, documentation, and amendment of any Loan
Document; or efforts to preserve, protect, collect, or enforce the Liabilities,
and/or the Administrative Agent’ Rights and Remedies against or in respect of
any guarantor or other person liable in respect of the Liabilities (whether or
not suit is instituted in connection with such efforts).  The Costs of
Collection are Liabilities and, at the Lenders’ option after five (5) days’
written notice to the Lead Borrower, may bear interest at the rate which the
Lenders may charge the Borrowers hereunder as if such had been lent, advanced,
and credited by the Lenders to, or for the benefit of, the Borrowers.

 
 
“Delinquent Lender”: is defined in Section 14-12.

 

1097265.4
-4-

--------------------------------------------------------------------------------



 
“Documents of Title”: has the meaning given that term in the UCC.

 
 
“EBITDA”: for any period, the Consolidated Net Income of the Lead Borrower and
its Subsidiaries for such period adjusted by adding back thereto amounts
deducted in computing such Consolidated Net Income in respect of each of (a)
Consolidated Interest Expense, (b) provision for taxes in respect of income and
profits of the Lead Borrower and its Subsidiaries, (c) depreciation and
amortization of the Lead Borrower and its Subsidiaries, and (d) other non-cash
expenses incurred pursuant to employee equity compensation plans approved by
Borrower’s board of directors, each as determined in accordance with GAAP;
provided, however, the calculation of Consolidated Net Income for the periods
ending September 30, 2008 and December 31, 2008 shall not include the 2008
Reserve.

 
 
“Eligible Assignee”: any of (a) a commercial bank, life insurance company or
other entity organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000; or (b) a savings and loan association, savings bank or other
entity organized under the laws of the United States, or any State thereof or
the District of Columbia, and having a net worth of at least $100,000,000,
calculated in accordance with generally accepted accounting principles.

 
 
“Employee Benefit Plan”: as defined in ERISA.

 
 
“Encumbrance”: each of the following:

 
(a)           any security interest, mortgage, pledge, hypothecation, lien,
attachment, or charge of any kind (including any agreement to give any of the
foregoing); the interest of a lessor under a Capital Lease; conditional sale or
other title retention agreement; sale of accounts receivable or chattel paper;
or other arrangement pursuant to which any Person is entitled to any preference
or priority with respect to the property or assets of another Person or the
income or profits of such other Person or which constitutes an interest in
property to secure an obligation; each of the foregoing whether consensual or
non-consensual and whether arising by way of agreement, operation of law, legal
process or otherwise; and
 
(b)           the filing of any financing statement under the UCC or comparable
law of any jurisdiction.
 
 
“Environmental Laws”: each of the following: (a) any federal, state, local or
municipal law, rule, order, regulation, statute, ordinance, code, decree or
requirement which regulates environmental protection matters, including, without
limitation, Hazardous Materials, as is now or hereafter in effect; and (b) the
common law relating to damage to Persons or property from Hazardous Materials.

 

1097265.4
-5-

--------------------------------------------------------------------------------



 
“Equity Issuance”: shall mean the sale or issuance by any Borrower of any shares
of its stock, options or warrants for the purchase of any of its stock, or other
equity or equity instruments.

 
 
 “ERISA”: the Employee Retirement Income Security Act of 1974, as amended.

 
 
“ERISA Affiliate”: any Person which is under common control with any Borrower
within the meaning of Section 4001 of ERISA or is part of a group which includes
any Borrower and which would be treated as a single employer under Section 414
of the Internal Revenue Code of 1986, as amended.

 
 
“Events of Default”: is defined in Article 9.

 
 
“Existing L/Cs”: those L/Cs for the account of the Borrowers issued pursuant to
the terms and conditions of the Existing Loan Agreement, and set forth on
Exhibit BB hereto.

 
 
“Existing Loan Agreement”: is defined in Article 7.

 
 
“Facility Fee”: is defined in Section 3-11(a).

 
 
“Federal Funds Effective Rate”: for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded updates, if necessary, to
the next 1/100 of 1%) of the quotations for such date for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 
 
“Future Commitment”: is defined in Section 14-12.

 
 
“GAAP”: principles which are consistent with those promulgated or adopted by the
Financial Accounting Standards Board and its predecessors (or successors) in
effect and applicable to that accounting period in respect of which reference to
GAAP is being made.

 
 
“Goods”: has the meaning given that term in the UCC.

 
 
“Government Contract”: any contract, agreement or purchase order as to which any
Borrower and the United States government or any agency or instrumentality
thereof are parties or as to which any Borrower and any State or Commonwealth of
the United States or any agency, instrumentality or political subdivision
thereof are parties.

 

1097265.4
-6-

--------------------------------------------------------------------------------



 
“Hazardous Materials:” any (a) hazardous materials, including, without
limitation, mold, hazardous waste, hazardous or toxic substances, petroleum
products, which (as to any of the foregoing) are defined or regulated as a
hazardous material in or under any Environmental Law described in clause (a) of
the definition thereof, and (b) oil in any physical state.

 
 
“Indebtedness”: all indebtedness and obligations of or assumed by any Person on
account of or in respect to any of the following: (i) in respect of money
borrowed (including any indebtedness which is non-recourse to the credit of such
Person but which is secured by an Encumbrance on any asset of such Person)
whether or not evidenced by a promissory note, bond, debenture or other written
obligation to pay money; (ii) for the payment, deferred for more than thirty
(30) days, of the purchase price of goods or services (other than current trade
liabilities of such Person incurred in the ordinary course of business and
payable in accordance with customary practices); (iii) in connection with any
letter of credit or acceptance transaction (including, without limitation, the
face amount of all letters of credit and acceptances issued for the account of
such Person or reimbursement on account of which such Person would be
obligated); (iv) in connection with the sale or discount of accounts receivable
or chattel paper of any Borrower; (v) on account of deposits or advances; (vi)
with respect to any interest rate protection agreements arising under Section
4-6 of this Agreement; and (vii) as lessee under Capital Leases.  “Indebtedness”
of any Person shall also include: (x) Indebtedness of any third party secured by
an Encumbrance on any asset of such Person, whether or not such Indebtedness is
assumed by such Person; (y) any guaranty, endorsement, suretyship or other
undertaking pursuant to which such Person may be liable on account of any
obligation of any third party; and (z) the Indebtedness of a partnership or
joint venture in which such Person is a general partner or joint venturer.

 
 
“Indemnified Party”: is defined in Section 3-15.

 
 
“Indemnified Person”: is defined in Section 13-8.

 
 
“Installment Amount”: is defined in Section 3-15(a).

 
 
“Interest Expense”: for any period, with respect to any Person, the aggregate
amount (determined in accordance with GAAP) of interest paid or payable during
such period by such Person in respect of all Indebtedness for borrowed money,
L/C’s, Capital Leases and the deferred purchase price of property.

 
 
“Interest Period”:

 
(a)           With respect to each LIBOR Loan, subject to subsection (c), below,
the period commencing on the date of the making or continuation of or
conver­sion to such LIBOR Loan and ending one, two, three or six months
 

1097265.4
-7-

--------------------------------------------------------------------------------



thereafter, as the Lead Borrower may elect in the applicable Notice of Borrowing
or Conversion.
 
(b)           With respect to each Base Margin Loan, the period com­mencing on
the date of the making or continuation of or conver­sion to such Base Margin
Loan and ending on that date (1) as of which the subject Base Margin Loan is
converted to a LIBOR Loan, as the Lead Bor­rower may elect in the applicable
Notice of Borrowing or Conver­sion, or (2) on which the subject Base Margin Loan
is paid by the Borrowers.
 
(c)           Provided that the setting of Interest Periods is in all instances
subject to the following:
 
(i)           if any Interest Period with respect to a LIBOR Loan would
otherwise end on a day that is not a LIBOR Business Day, that Interest Period
shall be extended to the next succeeding LIBOR Business Day unless the result of
such extension would be to carry such Interest Period into another calendar
month, in which event such Interest Period shall end on the immediately
preceding LIBOR Business Day;
 
(ii)           if any Interest Period with respect to a Base Margin Loan would
end on a day that is not a Business Day, that Interest Period shall end on the
next succeeding Business Day;
 
(iii)           if the Lead Borrower shall fail to give notice as provided in
Section 3-8, herein, the Lead Borrower shall be deemed to have requested a
conversion of the affected LIBOR Loan to a Base Margin Loan on the last day of
the then current Interest Period with respect thereto;
 
(iv)           any Interest Period relating to any LIBOR Loan that begins on the
last LIBOR Business Day of a calendar month (or on a day for which there is no
numeri­cally corresponding day in the calendar month at the end of such Interest
Period) shall end on the last LIBOR Business Day of a calendar month;
 
(v)           any Interest Period relating to any LIBOR Loan that would
otherwise extend beyond the Maturity Date of the Revolving Credit Loans shall
end on such Maturity Date; and
 
(vi)           there shall be no more than six (6) Interest Periods outstanding
at any one time for LIBOR Loans.
 
 
“Interest Payment Date”: with reference to:

 
(a)           any LIBOR Loan, (i) on the last day of each Interest Period,
provided that interest on LIBOR Loans having an Interest Period of six months
 

1097265.4
-8-

--------------------------------------------------------------------------------



shall be payable on the last day of the third month of such Interest Period and
on the last day of the Interest Period; and
 
(b)           any Base Margin Loan (x) which is a Revolving Credit Loan, on the
last day of each calendar quarter and on the Termination Date (y) which is a
portion of the Term Loan, on the last day of each calendar quarter and on the
Termination Date.
 
 
“Inventory”: includes, without limitation, “inventory” as defined in the UCC and
also all: packaging, advertising, and shipping materials related to any of the
foregoing, and all names or marks affixed or to be affixed thereto for
identifying or selling the same; Goods held for sale or lease or furnished or to
be furnished under a contract or contracts of sale or service by any Borrower,
or used or consumed or to be used or consumed in any Borrower’s business; Goods
of said description in transit: returned, repossessed and rejected Goods of said
description; and all documents (whether or not negotiable) which represent any
of the foregoing.

 
 
“Investments”: all expenditures made and all liabilities incurred (contingently
or otherwise), without duplication, for the acquisition of stock or Indebtedness
of, or for loans, advances, capital contributions or transfers of property to,
or in respect of any guaranties (or other commitments as described under
Indebtedness), or obligations of, any Person.  In determining the aggregate
amount of Investments outstanding at any particular time: (a) the amount of any
Investment represented by a guaranty shall be taken at not less than the
principal amount of the obligations guaranteed and still outstanding; (b) there
shall be included as an Investment all interest accrued with respect to
Indebtedness constituting an Investment unless and until such interest is paid;
(c) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (d) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 
 
“Kadix Acquisition”: means the acquisition by the Lead Borrower of one hundred
percent (100%) of the equity interests in Kadix in accordance with the terms and
conditions of the Acquisition Documentation.

 
 
“L/C”: any letter of credit, the issuance of which is procured by any Lender for
the account of any Borrower and any acceptance made on account of such letter of
credit.

 
 
“Lease”: any lease or other agreement, no matter how styled or structured,
pursuant to which any Borrower is entitled to the use or occupancy of any space.

 

1097265.4
-9-

--------------------------------------------------------------------------------



 
“Lender” or “Lenders”: are defined in Preamble.

 
 
“Leverage Ratio”: is described in Section 8-9.

 
 
“Liabilities” includes, without limitation, all and each of the following,
whether now existing or hereafter arising:

 
(a)           Any and all direct and indirect liabilities, debts, and
obligations of any Borrower to the Administrative Agent or any Lender, each of
every kind, nature, and description arising under this Agreement or any of the
other Loan Documents.
 
(b)           Each obligation to repay any loan, advance, indebtedness, note,
obligation, overdraft, or amount now or hereafter owing by any Borrower to any
Lender (including all future advances whether or not made pursuant to a
commitment by any Lender), whether or not any of such are liquidated,
unliquidated, primary, secondary, secured, unsecured, direct, indirect,
absolute, contingent, or of any other type, nature, or description, or by reason
of any cause of action which the Lender may hold against any Borrower arising
under this Agreement or any of the Loan Documents.
 
(c)           All interest, fees, and charges and other amounts which may be
charged by the Administrative Agent or the Lenders to any Borrower and/or which
may be due from any Borrower to any Lender from time to time arising under this
Agreement or any of the Loan Documents (including, without limitation, all fees
and charges for L/C’s, interest rate protection agreements, foreign currency
exchange agreements and any other fees or charges for cash management services
provided by any Lender to any Borrower).
 
(d)           All costs and expenses incurred or paid by the Administrative
Agent or the Lenders arising under this Agreement or any of the other Loan
Documents (including, without limitation, Costs of Collection, reasonable
attorneys’ fees, and all court and litigation costs and expenses).
 
(e)           Any and all covenants of any Borrower to or with the
Administrative Agent or any Lender and any and all obligations of any Borrower
to act or to refrain from acting, in each case, in accordance with this
Agreement or any of the other Loan Documents.
 
 
“LIBOR Business Day”: any day on which commercial banks are open for
international business (including dealings in dollar deposits) in London for
such other LIBOR interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.

 
 
“LIBOR Loan”: any Revolving Credit Loan or any portion of the Term Loan bearing
interest at the LIBOR Rate.

 

1097265.4
-10-

--------------------------------------------------------------------------------



 
“LIBOR Margin”: see Pricing Grid defined below.

 
 
“LIBOR Rate”: that per annum rate which is the aggregate of the LIBOR Offer
Rate, plus the LIBOR Margin.

 
 
“LIBOR Offer Rate”: that rate of interest (rounded upwards, if neces­sary, to
the next 1/100 of 1%) determined by the Administrative Agent to be (i) the
prevailing rate per annum at which deposits on U.S. Dollars are offered to the
Lender by first-class banks in the London interbank market in which the Lender
regularly participates at or about 10:00 A.M. (Boston time) three (3) LIBOR
Business Days before the first day of the Inter­est Period, for a deposit
approximately in the amount of the subject LIBOR Loan for a period of time
approximately equal to such Interest Period, divided by (ii) one minus the
Reserve Percentage.

 
 
“Line (Unused) Fee”: is defined in Section 3-11(b).

 
 
“Line Fee Percentage”: see Pricing Grid defined below.

 
 
“Loan”: any Revolving Credit Loan or Term Loan.

 
 
“Loan Account”: is defined in Section 3-4.

 
 
“Loan Documents”: this Agreement, the Notes, the Pledge Agreement and each other
instrument and document executed and/or delivered as contemplated by ARTICLE 4,
below, and each other instrument or document from time to time executed and/or
delivered in connection with the arrangements contemplated hereby, including,
without limitation, any transaction which arises out of any cash management,
depository, investment, letter of credit, interest rate protection, or equipment
leasing services provided by any Lender or any Affiliate of any Lender, as each
may be amended from time to time.

 
 
“Material Adverse Change”: any event, matter or condition which has or could
reasonably be expected to have a material adverse effect on (a) the business,
condition (financial or otherwise), assets (including intangible assets),
properties, income or prospects of the Borrowers (taken as a whole) and/or (b)
the Borrowers’ ability to pay and perform all of the Liabilities owing by them
to the Administrative Agent and the Lenders in accordance with the terms
thereof.

 
 
“Maturity Date”: the fifth anniversary of the Closing Date.

 
 
“Moody’s”: Moody’s Investor Services, Inc.

 
 
“Net Income”: income (or loss), excluding extraordinary items of income (or
loss), of a Person for the period in question (taken as a cumulative whole),
after deducting therefrom all operating expenses, reserves and other proper
deductions (including any minority interest expense), all determined in
accordance with GAAP.  For purposes hereof, the Consolidated Net Income of the
Lead Borrower and its

 

1097265.4
-11-

--------------------------------------------------------------------------------



Subsidiaries shall include the Net Income of any other Persons acquired prior to
the date that it either becomes a Subsidiary of such Borrower, is merged into or
consolidated with such Borrower, or such other Person’s assets are assigned,
directly or indirectly, to such Borrower, provided that, in the case of each of
the foregoing, (i) the Net Income of such other Person shall only be so included
to the extent that such Net Income is attributable to such other Person or to
such assets as are acquired from such other Person for the relevant period, all
to the satisfaction of the Administrative Agent, and (ii) any discrepancies in
accounting treatment between such Borrower and such other Person are conformed
so as to make the foregoing determination, to the satisfaction of the
Administrative Agent.
 
 
“Net Proceeds”: the gross sales price generated by the sale of any asset or
property outside the ordinary course of business or any Equity Issuance, less
reasonable fees and expenses (including commissions) customarily incurred in
similar arms-length sales and transfer taxes directly attributable to such sale
or Equity Issuance less income taxes payable from such proceeds within sixteen
months after such sale.

 
 
“Note(s)”: the Revolving Credit Notes and the Term Notes.

 
 
“Permitted Acquisition”: an acquisition by any of the Borrowers of a controlling
interest in, or substantially all of the assets of, any Person, provided that
the Lead Borrower certifies to the Lenders that (i) at the time of the
contemplated acquisition or immediately thereafter, there is no then existing
Event of Default; (ii) the Borrowers are in compliance with all financial
covenants, calculated exclusive and inclusive of the contemplated acquisition,
on a pro forma basis; (iii) the acquisition is within the Borrowers’ current
business plan and accretive to earnings within the following twelve (12) months;
and (iv) such acquisition shall not require total consideration from the
Borrowers in excess of (a) $10,000,000 for any single acquisition, or (b)
$15,000,000 in the aggregate in any calendar year.

 
 
“Permitted Liens”: is defined in Section 6-6.

 
 
“Person”: any natural person, and any corporation, trust, partnership, limited
liability company, joint venture, or other enterprise or entity.

 
 
“Pledge Agreement” that certain pledge agreement by and between the Lead
Borrower and the Administrative Agent, dated of even date herewith, pursuant to
which the Lead Borrower has pledged one hundred percent of the equity interests
held by it in each of the other Borrowers to the Administrative Agent for the
ratable benefit of the Lenders.

 
 
“Pricing Grid”:

 
 
1097265.4
-12-

--------------------------------------------------------------------------------



 

 
Level I
Level II
Level III
Basis for Pricing:
     
Leverage Ratio
< 1.50
1.50 - 2.00
> 2.00
Base Rate Margin
0%
0%
0.25%
LIBOR Margin
1.50%
2.00%
2.50%
Line Fee Percentage
0.25%
0.375%
0.50%



Effective as of the Closing Date, pricing shall be set at Level II.  Changes in
pricing shall be effective five (5) Business Days after delivery by the Lead
Borrower to the Administrative Agent of its quarterly Compliance Certificate
together with supporting financial information satisfactory to the
Administrative Agent; provided, however, in no event shall changes in pricing be
made, even if the conditions for another level are satisfied, until the
Administrative Agent receives the quarterly Compliance Certificate, together
with supporting financial information, satisfactory to the Administrative Agent,
that reflects that the conditions for another level have been satisfied.
 
 
“Reemployment Period”: is defined in Section 3-15(a).

 
 
“Related Entity”: refers to (a) any Affiliate (other than directors and
officers); and (b) any corporation, limited liability company trust,
partnership, joint venture, or other enterprise which: is a parent,
brother/sister, subsidiary, or affiliate, of any Borrower; could have such
enterprise’s tax returns or financial statements consolidated with any Borrower;
could be a member of the same controlled group of corporations (within the
meaning of Section 1563(a)(1), (2) and (3) of the Internal Revenue Code of 1986,
as amended from time to time) of which any Borrower is a member; Controls or is
Controlled by the Borrower or any Affiliate of the Borrower.

 
 
“Renewal/Conversion Notice”: is defined in Section 3-8.

 
 
“Required Lenders”: Any two or more Lenders holding in the aggregate at least
sixty-six and two-thirds percent (66 2/3%) of the amounts outstanding on the
Loans, or, if no amounts are outstanding, of the Commitment Percentages of the
Total Commitment.

 
 
“Requirement of Law”: as to any Person: (a)(i) all statutes, rules, regulations,
orders, or other requirements having the force of law and (ii) all court orders
and injunctions, arbitrator’s decisions, and/or similar rulings, in each
instance ((i) and (ii)) of or by any federal, state, municipal, and other
governmental authority, or court, tribunal, panel, or other body which has or
claims jurisdiction over such

 

1097265.4
-13-

--------------------------------------------------------------------------------



Person, or any property of such Person, or of any other Person for whose conduct
such Person would be responsible; (b) that Person’s charter, certificate of
incorporation or formation, articles of organization, and/or other
organizational documents, as applicable; and (c) that Person’s by-laws,
operating agreement and/or other instruments which deal with corporate or
similar governance, as applicable.
 
 
“Reserve Percentage”: the decimal equivalent of the highest rate applicable to
any Lender under regulations issued from time to time by the Board of Governors
of the Federal Reserve System for determining the maximum reserve requirement of
each Lender with respect to “Eurocurrency liabilities” as defined in such
regula­tions. The Reserve Percentage applicable to a particular LIBOR Loan shall
be based upon that in effect during the subject Interest Period, with changes in
the Reserve Percentage which take effect during such Interest Period to take
effect (and to consequently change any interest rate determined with reference
to the Reserve Percentage) if and when such change is applicable to such loans.

 
 
“Responsible Officer”: as to any Person, the president or chief executive
officer of such Person or, with respect to financial matters, the chief
financial officer or treasurer of such Person or, in either case, such other
executive officers as may be designated from time to time by such Person in
writing to the Administrative Agent.

 
 
“Revolving Loan Ceiling”: shall mean Twenty Five Million Dollars
($25,000,000.00).

 
 
“Revolving Credit”: is defined in Section 3-1.

 
 
“Revolving Credit Loan”: means any loan or advance made pursuant to the
Revolving Credit.

 
 
“Revolving Credit Note”: is defined in Section 3-5.

 
 
“S & P”: Standard & Poor’s Ratings Group, a division of the McGraw Hill
Companies, Inc.

 
 
“Stated Amount”: the maximum amount for which an L/C may be honored.

 
 
“Subordinated Debt”: (a) The existing Indebtedness of the Borrowers which is
designated as “Subordinated Debt” in Exhibit 6-7 attached hereto, and (b) any
other Indebtedness of a Borrower which matures in its entirety and by its terms
(or by the terms of the instrument under which it is outstanding and to which
appropriate reference is made in the instrument evidencing such Subordinated
Debt) is made subordinate and junior in right of payment to the Liabilities by
provisions reasonably satisfactory in form and substance to the Lenders, the
Administrative Agent, and the Administrative Agent’s counsel.

 

1097265.4
-14-

--------------------------------------------------------------------------------


 
“Subsidiary”: any partnership, corporation, limited liability company,
association, trust, or other business entity of which the Lead Borrower shall at
any time own directly or indirectly through a Subsidiary or Subsidiaries at
least a majority (by number of votes) of the outstanding Voting Interests.
 
“Suspension Event”: any occurrence, circumstance, or state of facts which (a) is
an Event of Default; or (b) would become an Event of Default if any requisite
notice were given and/or any requisite period of time were to run and such
occurrence, circumstance, or state of facts were not absolutely cured within any
applicable grace period.
 
 
 
“Term Loan”: is defined in Section 9-7.

 
 
“Term Note”: is defined in Section 9-7.

 
 
“Termination Date”: the earliest of (a) the Maturity Date, or (b) the occurrence
of an Event of Default under Section 9-7 hereof, or (c) the date set by the
Administrative Agent by notice to the Lead Borrower, which notice sets the
Termination Date on account of the occurrence of an Event of Default other than
as described in Section 9-7.

 
 
“Total Assets”: all assets of any Borrower determined in accordance with GAAP.

 
 
“Total Commitment”: shall mean the aggregate Commitments of the Lenders as set
forth on Exhibit 1 annexed hereto.

 
 
“Total Debt Service”: shall mean the sum of (i) required principal payments made
on all interest bearing Indebtedness of the Lead Borrower and its Subsidiaries,
plus (ii) Capital Lease payments of the Lead Borrower and its Subsidiaries, plus
(iii) to the extent not included in the foregoing clauses (i) and (ii),
Consolidated Interest Expense of the Lead Borrower and its Subsidiaries, all as
determined in accordance with GAAP.

 
 
“Total Liabilities”: all liabilities and obligations ­of any Borrower determined
in accor­dance with GAAP.

 
 
“UCC”: the Uniform Commercial Code as presently in effect in Massachusetts
(Mass. Gen. Laws, Ch. 106).

 
"Voting Interests": stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the partnership, corporation, association, trust or other
business entity involved, whether or not the right so to vote exists by reason
of the happening of a contingency.
 
 
 

1097265.4
-15-

--------------------------------------------------------------------------------



 
ARTICLE 2- AGENTED BORROWINGS

 
2-1.           Designation of Agent Borrower.  Each Borrower hereby designates
the Lead Borrower as the agent of that Borrower to discharge the duties and
responsibilities of the Lead Borrower as provided herein.
 
2-2.           Operation of Loan Arrangement.
 
(a)           Except as otherwise provided in this Article, Revolving Credit
Loans and requests for the issuance of L/Cs shall be requested solely by the
Lead Borrower as agent for each Borrower.
 
(b)           Any Revolving Credit Loan which may be made by the Lenders and
which is directed to the Lead Borrower is received by the Lead Borrower in trust
for that or those of the Borrowers who are intended to receive such
advance.  The Lead Borrower shall distribute the proceeds of any such advances
solely to the Borrowers.  Each Borrower shall be directly indebted to the
Lenders for each Revolving Credit Loan distributed to that Borrower by the Lead
Borrower, together with all accrued interest thereon, as if that amount had been
advanced directly by the Lenders to that Borrower (whether or not the subject
advance was based upon the accounts of the Borrower which actually received such
distribution), in addition to which each Borrower shall be obligated to the
Lenders in that amount on account of that Borrower’s having guarantied the
Liabilities.
 
(c)           The Administrative Agent and the Lenders shall have no
responsibility to inquire as to the distribution of the Revolving Credit Loans
made through the Lead Borrower as described herein.
 
2-3.           Loans Directly to Borrower.
 
(a)           If, for any reason, and at any time during the term of this
Agreement, any Borrower, including the Lead Borrower as agent for the Borrowers,
shall be unable to, or prohibited from carrying out the terms and conditions of
this Agreement (as determined by the Administrative Agent in the Administrative
Agent’s sole and absolute discretion), then the Lenders may make Revolving
Credit Loans directly to, and issue L/Cs directly for the account of, such of
the Borrowers as the Administrative Agent determines to be appropriate, which
Revolving Credit Loans or issuances of L/Cs may be made without regard to the
procedures otherwise included in this Article 2.
 
(b)           Each of the Borrowers shall remain liable to the Lenders for the
joint and several payment and performance of all Liabilities notwithstanding any
determination by the Administrative Agent to cease making Revolving Credit Loans
or issuing L/Cs to or for the benefit of any Borrower.
 
2-4.           Continuation of Authority of Lead Borrower.  The authority of the
Lead Borrower to request Revolving Credit Loans on behalf of, and to bind, the
Borrowers, shall continue unless and until the Administrative Agent acts as
provided in Section 2-3, above, or the Administrative Agent actually receives
 

1097265.4
-16-

--------------------------------------------------------------------------------



(a)           written notice of: (i) the termination of such authority, and (ii)
the subsequent appointment of a successor Lead Borrower, which notice is signed
by the respective Responsible Officer of each Borrower then eligible for
borrowing under this Agreement; and
 
(b)           written notice from such successive Lead Borrower (i) accepting
such appointment; (ii) acknowledging that such removal and appointment has been
effected by the respective Responsible Officer of such Borrowers eligible for
borrowing under this Agreement; and (iii) acknowledging that, from and after the
date of such appointment, the newly appointed Lead Borrower shall be bound by
the terms hereof, and that as used herein, the term “Lead Borrower” shall mean
and include the newly appointed Lead Borrower.
 
2-5.           Concerning Joint and Several Liability of the Borrowers.
 
(a)           Each of the Borrowers is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by the Lenders and the Administrative Agent under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each other Borrower to
accept joint and several liability for the Liabilities.
 
(b)           Each of the Borrowers, jointly and severally, hereby irrevocably
and unconditionally accepts, not merely as a surety but also as a co-debtor,
joint and several liability with the other Borrowers, with respect to the
payment and performance of all of the Liabilities (including, without
limitation, any Liabilities arising under this Section 2-5), it being the
intention of the parties hereto that all of the Liabilities shall be joint and
several obligations of each of the Borrowers, without preferences or distinction
among them.
 
(c)           If and to the extent that any of the Borrowers shall fail to make
any payment with respect to any of the Liabilities as and when due or to perform
any of the Liabilities in accordance with the terms thereof, then in each such
event the other Borrowers will make such payment with respect to, or perform,
such Liability.
 
(d)           The Liabilities of each of the Borrowers under the provisions of
this Section 2-5 constitute the full recourse Liabilities of each of the
Borrowers enforceable against each such Borrower to the full extent of its
properties and assets, irrespective of the validity, regularity or
enforceability of this Agreement or any other circumstance whatsoever.
 
(e)           Except as otherwise expressly provided in this Agreement, each of
the Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Loans made or L/Cs issued under this Agreement, notice
of the occurrence of any Event of Default, or of any demand for any payment
under this Agreement, notice of any action at any time taken or omitted by any
Lender or the Administrative Agent under or in respect of any of the
Liabilities, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this  Agreement.  Each of the
Borrowers hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Liabilities, the acceptance of any
payment of any of the Liabilities, the acceptance of any partial payment
thereon, any waiver,
 

1097265.4
-17-

--------------------------------------------------------------------------------



consent or other action or acquiescence by any Lender or the Administrative
Agent at any time or times in respect of any Event of Default by any of the
Borrowers in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by any
Lender or the Administrative Agent in respect of any of the Liabilities, and the
taking, addition, substitution or release, in whole or in part, at any time or
times, of any security for any of the Liabilities or the addition, substitution
or release, in whole or in part, of any of the Borrowers.  Without limiting the
generality of the foregoing, each of the Borrowers assents to any other action
or delay in acting or failure to act on the part of any Lender or the
Administrative Agent with respect to the failure by any of the Borrowers to
comply with any of its respective Liabilities, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2-5, afford grounds for terminating,
discharging or relieving any of the Borrowers, in whole or in part, from any of
its Liabilities under this Section 2-5, it being the intention of each of the
Borrowers that, so long as any of the Liabilities hereunder remain unsatisfied,
the Liabilities of such Borrowers under this Section 2-5 shall not be discharged
except by performance and then only to the extent of such performance.  The
joint and several liability of the Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, membership, constitution or place of
formation of any of the Borrowers, any Lender or any Agent.
 
(f)           The provisions of this Section 2-5 are made for the benefit of the
Lenders and the Administrative Agent and their respective successors and
assigns, and may be enforced by it or them from time to time against any or all
of the Borrowers as often as occasion therefor may arise and without requirement
on the part of the Lenders or the Agent or such successor or assign first to
marshall any of its or their claims or to exercise any of its or their rights
against any of the other Borrowers or to exhaust any remedies available to it or
them against any of the other Borrowers or to resort to any other source or
means of obtaining payment of any of the Liabilities hereunder or to elect any
other remedy.  The provisions of this Section 2-5 shall remain in effect until
all of the Liabilities shall have been paid in full or otherwise fully
satisfied.  If at any time, any payment, or any part thereof, made in respect of
any of the Liabilities, is rescinded or must otherwise be restored or returned
by any Lender or the Agent upon the insolvency, bankruptcy or reorganization of
any of the Borrowers, or otherwise, the provisions of this Section 2-5 will
forthwith be reinstated in effect, as though such payment had not been made.
 
(g)           Each of the Borrowers hereby agrees that it will not enforce any
of its rights of contribution or subrogation against the other Borrowers with
respect to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to any of the Lenders or the Agent with
respect to any of the Liabilities or any collateral security therefor until such
time as all of the Liabilities have been irrevocably paid in full in cash.  Any
claim which any Borrower may have against any other Borrower with respect to any
payments to the Lenders or the Agent hereunder or under any other Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Liabilities arising hereunder or
thereunder, to the prior payment in full of the Liabilities and, in the event of
any insolvency, bankruptcy, receivership, liquidation, reorganization or other
similar
 

1097265.4
-18-

--------------------------------------------------------------------------------



proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Liabilities
shall be paid in full before any payment or distribution of any character,
whether in cash, securities or other property, shall be made to any other
Borrower therefor.
 
(h)           Each of the Borrowers hereby agrees that the payment of any
amounts due with respect to the Indebtedness owing by any Borrower to any other
Borrower is hereby subordinated to the prior payment in full in cash of the
Liabilities.  Each Borrower hereby agrees that after the occurrence and during
the continuance of any Default or Event of Default, such Borrower will not
demand, sue for or otherwise attempt to collect any Indebtedness of any other
Borrower owing to such Borrower until the Liabilities shall have been paid in
full in cash.  If, notwithstanding the foregoing sentence, such Borrower shall
collect, enforce or receive any amounts in respect of such Indebtedness, such
amounts shall be collected, enforced and received by such Borrower as trustee
for the Agent and be paid over to the Agent for the pro-rata accounts of the
Lenders to be applied to repay the Liabilities.
 
2-6.           Indemnification.  The Lead Borrower and each Borrower
respectively shall indemnify, defend, and save and hold the Administrative Agent
and each Lender harmless from and against any liabilities, claims, demands,
expenses, or losses made against or suffered by the Administrative Agent or any
Lender on account of, or arising out of, the Loans, the Administrative Agent and
each Lenders’ reliance upon loan requests made by the Lead Borrower, or any
other action taken by the Administrative Agent and each Lender hereunder or
under any of the Loan Documents, except for any liability, claim, demand,
expense, or loss as to which a final judicial determination is made and from
which no appeal is available (in a proceeding in which the Administrative Agent
and each Lender has had an opportunity to be heard) that the Administrative
Agent or any Lender had acted in a grossly negligent manner, in actual bad faith
or with willful misfeasance.
 
ARTICLE 3 - THE REVOLVING CREDIT/LIBOR PROVISIONS
 
3-1.           Establishment of Revolving Credit.
 
(a)           The Lenders hereby establish a revolving line of credit
(hereinafter, the “Revolving Credit”) in the Borrowers’ favor pursuant to which
each Lender, subject to, and in accordance with, this Agreement, severally
agrees to make Revolving Credit Loans and issue L/Cs and otherwise provide
financial accommodations to and for the account of the Borrowers, in each
instance up to the amount of such Lender’s Commitment Percentage of
Availability, but in no event exceeding the maximum amount of such Lender’s
Commitment.  The amount available for borrowing under the Revolving Credit shall
be determined by the Lenders by reference to Availability, as determined by the
Lenders from time to time hereafter.
 
(b)           As used herein, the term “Availability” refers at any time to up
to:
 
(A)           the Revolving Loan Ceiling
 
Minus
 

1097265.4
-19-

--------------------------------------------------------------------------------



(B)           The then unpaid principal balance of the Loan Account
 
Minus
 
(C)           The aggregate amounts then undrawn on all outstanding L/C’s,
acceptances or any other accommodations issued or incurred, or caused to be
issued or incurred, by the Lenders for the account and/or the benefit of any of
the Borrowers.
 
(c)           The proceeds of borrowings under the Revolving Credit shall be
utilized solely to pay transaction costs, refinance Indebtedness under the
Existing Loan Agreement, for working capital purposes, for repayment of draws
under any L/C, for Permitted Acquisitions, and for general corporate or limited
liability company purposes, as the case may be.
 
3-2.           Reductions of Commitment.  The Total Commitment with respect to
the Revolving Credit may be voluntarily reduced, at the Borrowers’ option, in
minimum increments of $1,000,000.00, with any payment of interest, subject to
the payment of the Line (Unused) Fee described below.
 
3-3.           Procedures Under Revolving Credit.
 
(a)           The Lead Borrower may request Revolving Credit Loans from time to
time under, in each instance in accordance with such procedures as may from time
to time be acceptable to the Administrative Agent, including, without
limitation, notice to the Administrative Agent of any requested borrowing by
11:00 A.M. Boston, Massachusetts time on the proposed day of the subject
Revolving Credit Loans.
 
(b)           Subject to the provisions of this Agreement, a Revolving Credit
Loan duly and timely requested by the Lead Borrower shall be made and L/Cs shall
be issued pursuant hereto, provided that:
 
(i)           The Availability will not be exceeded; and
 
(ii)           The Revolving Credit has not been suspended as provided in
Section 3-3(j).
 
(c)           A Revolving Credit Loan or advance shall be deemed to have been
made under the Revolving Credit upon the charging of the amount of such
Revolving Credit Loan to the Loan Account.
 
(d)           There shall not be any recourse to, nor liability of, the
Administrative Agent or the Lenders on account of any of the following:
 
(i)           (1)           Any reasonable delay in the Lenders’ making of any
Revolving Credit Loan requested under the Revolving Credit, and/or (2) any
decline by the Lenders to make, any Revolving Credit Loan requested under the
Revolving Credit while any Suspension Event has occurred and is continuing.
 

1097265.4
-20-

--------------------------------------------------------------------------------



(ii)           Any delay in the proceeds of any such Revolving Credit Loan
constituting collected funds.
 
(iii)           Any delay in the receipt, and/or any loss, of funds which
constitute a Revolving Credit Loan, the wire transfer of which was properly
initiated by the Administrative Agent in accordance with wire instructions
provided to the Administrative Agent by the Lead Borrower.
 
(e)           The Administrative Agent may rely on any request for a Revolving
Credit Loan or financial accommodation which the Administrative Agent, in good
faith, believes to have been made by a Person duly authorized to act on behalf
of the Lead Borrower and may decline to make any such requested Revolving Credit
Loan or to provide any such financial accommodation pending the Administrative
Agent’s being furnished with such documentation concerning that Person’s
authority to act as may be satisfactory to the Administrative Agent.
 
(f)           A request by the Lead Borrower for any financial accommodation
under the Revolving Credit or of the issuance of an L/C or any other
accommodations shall be irrevocable and shall constitute certification by the
Lead Borrower and each Borrower that as of the date of such request, each of the
following is true and correct:
 
(i)           There has been no Material Adverse Change in the Borrowers’
financial condition taken as a whole, from the most recent financial information
furnished the Lenders pursuant to this Agreement.
 
(ii)           Each representation which is made herein or in any of the Loan
Documents is then true and complete as of and as if made on the date of such
request (except to the extent such representation refers to a specific earlier
date).
 
(iii)           No Suspension Event is then extant.
 
(g)           The Borrowers shall immediately become indebted to the Lenders for
the amount of each Revolving Credit Loan under or pursuant to this Agreement
when such Revolving Credit Loan is made.
 
(h)           (1)           The Lead Borrower may request that the
Administrative Agent issue L/C’s for the account of any Borrower.  Each such
request shall be in such manner as may from time to time be acceptable to the
Administrative Agent, and which may include, without limitation, (A) telephone
notice to such person as may be designated by the Administrative Agent or (B)
written notice.
 
(ii)           The Administrative Agent, in the Administrative Agent’s
discretion in each instance, may issue any L/C so requested by the Lead
Borrower, provided that
 
(A)           the aggregate Stated Amount, following the requested issuance
thereof, would not exceed the Availability;
 

1097265.4
-21-

--------------------------------------------------------------------------------



(B)           the L/C (if so issued) is in form satisfactory to the
Administrative Agent;
 
(C)           after giving effect to the issuance of the requested L/C, the
aggregate Stated Amount of all L/C’s then outstanding, does not exceed
$5,000,000.00; and
 
(D)           the expiry of the L/C is not later than the Maturity Date of the
Revolving Credit.
 
(iii)           The Borrowers and/or the Lead Borrower shall execute such
documentation to apply for and support the issuance of an L/C as may be required
by the Administrative Agent, provided that no security shall be required in
connection therewith.
 
(i)           The Administrative Agent, without the request of the Lead
Borrower, may advance under the Revolving Credit any amount which any Borrower
is obligated to pay to the Administrative Agent or for which any Borrower or the
Administrative Agent becomes obligated on account of, or in respect to, any
L/C.  Such advance shall be made even if such advance would result in the
Availability being exceeded.  Such action on the part of the Administrative
Agent shall not constitute a waiver by the Administrative Agent or any Lender of
its rights under Section 3-4(e) below.
 
(j)           Upon the occurrence from time to time of any Suspension Event:
 
(i)           The Administrative Agent, with the prior written consent of the
Required Lenders may, or shall, at the request of the Required Lenders, suspend
the Revolving Credit immediately.
 
(ii)           The Lenders shall not be obligated to make any loans or advance,
or to provide any financial accommodation hereunder or to issue any L/C.
 
(iii)           The Administrative Agent, with the prior written consent of the
Required Lenders may, or shall, at the request of the Required Lenders, suspend
the right of the Lead Borrower to request any LIBOR Loan or to convert any Base
Margin Loan to a LIBOR Loan.
 
(k)           Subject to the satisfaction of all conditions precedent hereunder,
each Lender will make available to the Administrative Agent on the proposed date
of any Revolving Credit Loan by wire transfer of immediately available funds not
later than 1:00 P.M., Boston time, the aggregate amount of its Commitment
Percentage of such Revolving Credit Loan requested by the Lead Borrower, and the
Administrative Agent shall promptly advance such amounts to the Lead Borrower in
accordance with the terms hereof.
 
3-4.           The Loan Account.
 

1097265.4
-22-

--------------------------------------------------------------------------------



(a)           An account (hereinafter, the “Loan Account”) shall be opened on
the books of the Administrative Agent, in which Loan Account a record may be
kept of all Revolving Credit Loans made by the Lenders to the Borrowers under or
pursuant to the Revolving Credit and of all payments thereon.
 
(b)           The Administrative Agent may also keep a record (either in the
Loan Account or elsewhere, as the Administrative Agent may from time to time
elect) of all interest, fees, service charges, costs, expenses, and other debits
owed the Administrative Agent and each Lender on account of the Liabilities
under the Revolving Credit and of all credits against such amounts so owed.
 
(c)           All credits against the Liabilities shall be conditional upon
final payment to the Administrative Agent of the items giving rise to such
credits.  The amount of any item credited against the Liabilities which is
charged back against the Administrative Agent for any reason or is not so paid
shall be a Liability and shall be added to the Loan Account, whether or not the
item so charged back or not so paid is returned.
 
(d)           Except as otherwise provided herein, all fees, service charges,
costs, and expenses for which the Borrowers are obligated hereunder are payable
within thirty (30) days of notice from the Administrative Agent to the Lead
Borrower.  In the determination of Availability, the Administrative Agent may
deem fees, service charges, accrued interest, and other payments as having been
advanced under the Revolving Credit whether or not such amounts are then due and
payable.
 
(e)           The Administrative Agent, without the request of the Lead
Borrower, may advance under the Revolving Credit any interest, fee, service
charge, or other payment to which the Administrative Agent or any Lender is
entitled from any Borrower pursuant hereto (including, without limitation, any
payment of principal and/or interest with respect to the Term Loan) and may
charge the same to the Loan Account notwithstanding that such amount so advanced
may result in Availability’s being exceeded.  Any amount which is added to the
principal balance of the Loan Account as provided in this Subsection shall bear
interest at the interest rate applicable from time to time to the unpaid
principal balance of the Loan Account.
 
(f)           Any statement rendered by the Administrative Agent to the Lead
Borrower concerning the Liabilities shall be considered correct and accepted by
the Borrowers and shall be conclusively binding upon the Borrowers unless the
Lead Borrower provides the Administrative Agent with written objection thereto
within sixty (60) days from the mailing of such statement, which written
objection shall indicate, with particularity, the reason for such
objection.  The Loan Account and the Administrative Agent’s books and records
concerning the loan arrangement contemplated herein and the Liabilities shall be
prima facie evidence and proof of the items described therein.
 
3-5.           The Revolving Credit Note.  The obligation to repay Revolving
Credit Loans, with interest as provided herein, shall be evidenced by certain
notes (hereinafter, collectively, the “Revolving Credit Note”) payable to each
Lender in a principal amount equal to such Lender’s Commitment Percentage of the
Revolving Credit, in the form of EXHIBIT 3-5, annexed hereto,
 

1097265.4
-23-

--------------------------------------------------------------------------------



executed by each Borrower in favor of such Lender.  Neither the original nor a
copy of any Revolving Credit Note shall be required, however, to establish or
prove any Liability on account thereof.  In the event that a Revolving Credit
Note is ever lost, mutilated, or destroyed, the Borrowers shall execute a
replacement thereof and deliver such replacement to the subject Lender, subject
to such Lender providing a commercially reasonable indemnity in connection
therewith.
 
3-6.           Payment of Loan Account.
 
(a)           The Borrowers shall repay the then entire unpaid balance of the
Loan Account and all other Liabilities on the Termination Date (as to which, see
Article 12, below).
 
(b)           The Borrowers, without notice or demand from the Administrative
Agent, shall pay the Administrative Agent that amount, from time to time, which
is necessary so that Availability is equal to or greater than $0.
 
3-7.           Interest.
 
(a)           Revolving Credit Loans shall initially bear inter­est at the Base
Rate or, at the Lead Borrower’s option in accordance with the terms hereof, the
LIBOR Rate, as specified from time to time by the Lead Borrower in the
Renewal/Conversion Notice with respect to the subject Revolving Credit Loan or
as otherwise provided in this Agree­ment.
 
(b)           The Borrowers shall pay interest on each Revolving Credit Loan in
arrears on the applicable Interest Payment Date for that Loan and on the
Termination Date.
 
(c)           Following the occurrence and during the continuance of any Event
of Default (and whether or not the Lenders exercise their rights on account
thereof), upon notice from the Administrative Agent to the Lead Borrower, the
outstanding principal balance of the Revolving Credit Loans shall bear interest
at a rate per annum equal to the rate (including the Base Rate Margin or the
LIBOR Margin, as applicable) in effect from time to time plus two and 00/100
percent (2.00%) per annum.
 
3-8.           Duration of Interest Periods.
 
(a)           Subject to the limitation described herein, the Lead Borrower
shall have the option to elect an Interest Period to be applicable to a
Revolving Credit Loan or any portion of the Term Loan by giving notice of such
election (a “Renewal/Conversion Notice”) in the form of EXHIBIT 3-8, annexed
hereto received no later than 10:00 Boston time one (1) Business Day before the
end of the then applicable Interest Period if such Loan is to be converted to a
Base Margin Loan and three (3) Business Days before (and not counting) the end
of the then applicable Interest Period if such Loan is to be continued as, or
converted to, a LIBOR Loan; provided, however, that (a) any Conversion of LIBOR
Loans may be made only on the last day of the respective Interest Period for
such Loans, and (b) no loan may be Converted to a LIBOR Loan when any Event of
Default has occurred and is continuing.  Each such Conversion Request shall be
by telephone, telecopy, electronic mail, telex or cable, in each case confirmed
immediately in writing in the manner specified for notices herein, and shall,
within the
 

1097265.4
-24-

--------------------------------------------------------------------------------



restrictions specified above, specify (i) the date of such Conversion, (ii) the
Loans to be Converted, and (iii) if such Conversion is to LIBOR Loan the
duration of the initial Interest Period for such Loans.  Each Conversion Request
with respect to LIBOR Loans shall be irrevocable and binding on the Borrowers.
 
(b)           If the Administrative Agent does not receive a notice of election
of, or conversion to, an Interest Period for a LIBOR Loan pursuant to subsection
(a) within the applicable time limits specified therein, the Lead Borrower shall
be deemed to have elected to convert such Loan in whole into a Base Margin Loan
on the last day of the then current Interest Period with respect thereto.
 
(c)           The Lead Borrower shall not select, renew, or convert any
Revolving Credit Loan or any portion of the Term Loan such that there are more
than six (6) interest rates applicable to the Revolving Credit Loans or any
portion of the Term Loan in the aggregate which are LIBOR Loans at any one time.
 
(d)           LIBOR Loans shall each be in an amount of not less than Five
Hundred Thousand and no/100 Dollars ($500,000.00) and Five Hundred Thousand and
00/100 Dollars ($500,000.00) increments in excess of such minimum.
 
(e)           If, after giving a Conversion Request, the Lead Borrower fails to
borrow or Convert any LIBOR Loan, the Lead Borrower shall indemnify the
Administrative Agent and each Lender against any loss or expense incurred by the
Administrative Agent and each Lender as a result of such failure, including,
without limitation, any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain a LIBOR Loan to be made by such Lender and the compensation as provided
for in Section 3-15, herein.
 
3-9.           Changed Circumstances.  In the event that:
 
(a)           On any day on which the rate for a LIBOR Loan would otherwise be
set, the Administrative Agent shall have determined in good faith (which
determination shall be final and conclusive) that adequate and fair means do not
exist for ascertaining either such rate; or
 
(b)           At any time that the Administrative Agent shall have determined in
good faith (which determination shall be final and conclusive) that:
 
(i)           the continuation of or conversion of any Revolving Credit Loan or
any portion of the Term Loan to a LIBOR Loan has been made impracticable or
unlawful by (A) the occurrence of a contingency that materially and adversely
affects the applicable market or (B) compliance by any Lender in good faith with
any applicable law or governmental regulation, guideline or order or
interpretation or change thereof by any governmental authority charged with the
interpretation or administration thereof or with any request or directive of any
such governmental authority having the force of law; or
 

1097265.4
-25-

--------------------------------------------------------------------------------



(ii)           the indices on which the interest rates for LIBOR Loans shall no
longer represent the effective cost to the Lenders for U.S. dollar deposits in
the interbank market for deposits in which they regularly participate;
 
then, and in any such event, the Administrative Agent shall forthwith so notify
the Lead Borrower thereof.  Until the Administrative Agent notifies the Lead
Borrower that the circumstances giving rise to such notice no longer apply, the
obligation of the Lenders to make LIBOR Loans of the type affected by such
changed circumstances or to permit the Lead Borrower to select the affected
interest rate as otherwise applicable to any Revolving Credit Loans or any
portion of the Term Loan shall be suspended.  If at the time the Administrative
Agent so notifies the Lead Borrower, the Lead Borrower has previously given the
Administrative Agent a Renewal/Conversion Notice with respect to one or more
LIBOR Loans, but such LIBOR Loans have not yet gone into effect, such
notification shall be deemed to be void and the Lead Borrower may only borrow
Base Margin Loans and shall furnish a substitute Renewal/Conversion
Notice.  Upon the expiration of the Interest Period for any LIBOR Loan which is
outstanding on the date of such notification, the amount of such LIBOR Loan
shall thereafter constitute a Base Margin Loan.
 
3-10.                      Payments and Prepayments.
 
(a)           Base Margin Loans may be prepaid at any time and from time to time
without premium or penalty.
 
(b)           Any LIBOR Loan may be prepaid, upon not less than three (3)
Business Days’ prior written notice to the Administrative Agent, without
penalty, provided that (1) each partial prepayment shall be in the principal
amount of $500,000.00 or an integral multiple thereof, (2) if such prepayment is
on any day other than the last day of the Interest Period relating thereto, such
amount prepaid shall be accompanied by any additional amounts necessary to
compensate the Lenders for any costs incurred by the Lenders in accordance with
Section 3-15, herein, including any interest or fees payable by the Lenders to
lenders of funds obtained by them in order to make or maintain its LIBOR Loans
hereunder and (3) any amount prepaid shall be accompanied by accrued interest on
the principal repaid to the date of payment.
 
(c)           In the event that at the time of any such prepayment Loans are
outstanding of more than one type, the amount prepaid shall be applied first to
any Base Margin Loan prior to application to any LIBOR Loans.
 
(d)           Any premium due hereunder upon such prepayment shall be due and
payable upon any prepayment whatsoever, whether voluntary or involuntary, to the
extent permitted by law, and after acceleration of the unpaid principal balance
of the Liabilities after the occurrence and during the continuance of an Event
of Default.
 
3-11.                      Fees.
 
(a)           As compensation for the Lenders’ commitment included herein to
make loans and advances to the Borrowers and as compensation for the Lenders’
maintenance of sufficient funds
 

1097265.4
-26-

--------------------------------------------------------------------------------



available for such purpose, the Lenders shall have earned a Facility Fee (so
referred to herein) of Three Hundred Twenty Five Thousand Dollars ($325,000.00)
(to be shared by the Lenders as agreed among the Lenders).
 
(b)           In addition to any other fee by the Borrowers on account of the
Revolving Credit, the Borrowers shall pay to the Administrative Agent, for the
pro rata benefit of the Lenders, a Line (Unused) Fee (so referred to herein) in
arrears, on the first day of each quarter (or relevant pro rata portion thereof)
(and on the Termination Date).  The Line (Unused) Fee shall be equal to the Line
Fee Percentage of the average difference, during the quarter just ended (or
relevant period with respect to the payment being made on the Termination Date)
between the Revolving Loan Ceiling and the unpaid principal balance of the Loan
Account.
 
(c)           In addition to any other fee by the Borrowers on account of the
Revolving Credit, the Borrowers shall pay the Administrative Agent, for its own
account, an annual fee (the “Annual Fee”) of Twenty Thousand Dollars
($20,000.00) payable on the Closing Date and each anniversary thereof.
 
(d)           The Borrower shall not be entitled to any credit, rebate or
repayment of any Facility Fee, Annual Fee or Line (Unused) Fee previously earned
by the Administrative Agent or the Lenders pursuant to this Section
notwithstanding any termination of this Agreement or suspension or termination
of the Lenders’ obligation to make Loans and advances hereunder.
 
3-12.                      Fees For L/C’s.
 
(a)           Prior to the issuance of any L/C, the Borrowers shall pay to the
Administrative Agent, for the pro rata benefit of the Lenders, a fee on account
of such L/C based upon the Administrative Agent’s then current fee schedule for
like L/C’s.
 
(b)           In addition to the fee to be paid as provided in Subsection (a),
above, the Borrowers shall pay to the Administrative Agent, on demand, all
issuance, processing, negotiation, amendment, and administrative fees and other
amounts on account of, or in respect to, each L/C.
 
3-13.                      Effect of Honor of L/C’s.  The Borrowers shall
reimburse the Administrative Agent for the amount of any honoring of any
L/C.  Any such honoring which is not so reimbursed on the Business Day when so
honored shall constitute a Revolving Credit Loan.
 
3-14.                      Additional Provisions Relating to L/C’s.
 
(a)           The obligations of the Borrowers with respect to L/Cs shall be
absolute and unconditional.  The obligations of the Borrowers with respect to
L/Cs shall rank pari passu with the obligations of the Borrowers to repay all
other Liabilities.  The Borrowers, the Administrative Agent and the Lenders
acknowledge and agree that all Existing L/Cs shall be deemed L/Cs issued
pursuant to this Agreement.  The Administrative Agent’s rights, powers,
privileges and immunities specified in or arising under this Agreement with
respect to L/C’s are in addition to any heretofore or at any time hereafter
otherwise created or arising, whether by statute or rule of law or contract.
 

1097265.4
-27-

--------------------------------------------------------------------------------



(b)           The Borrowers will
 
(i)           promptly examine the copy of any L/C (and any amendments thereof)
sent to it by the Administrative Agent;
 
(ii)           promptly examine all instruments and documents delivered to it
from time to time by the Administrative Agent; and
 
(iii)           within three (3) Business Days of receipt thereof, provide the
Administrative Agent with written notice of any irregularity or claim of
non-compliance with the instructions of such person or entity.
 
The Borrowers are conclusively deemed to have waived any such claim against the
Administrative Agent and its correspondents unless such notice is so timely
given.
 
(c)           The Borrowers will
 
(i)           procure promptly any necessary documentation, permits, or licenses
for the import, export or shipping of the property in connection with which any
L/C is issued;
 
(ii)           comply with all foreign and domestic governmental requirements
relating to the shipment or financing of such property; and
 
(iii)           furnish such evidence that the above-noted requirements have
been fulfilled as the Administrative Agent reasonably may require.
 
(d)           The Borrowers will jointly and severally indemnify the
Administrative Agent and each Lender for and hold harmless against any and all
claims, loss, liability, or damage, including attorneys’ reasonable fees,
howsoever arising from or in connection with the surrender or endorsement of any
bill of lading, warehouse receipt or documents of title at any time held by the
Administrative Agent, or any of its correspondents in connection with any L/C.
 
(e)           None of the Administrative Agent’s correspondents or any advising,
negotiating, or paying bank with respect to any L/C, shall be responsible in any
way for:
 
(i)           performance by any beneficiary under any L/C of that beneficiary’s
or payee’s obligations to any Borrower; or
 
(ii)           the form, sufficiency, correctness, genuineness, authority of any
person signing, falsification, or the legal effect of, any documents called for
under any L/C if (with respect to the foregoing) such documents on their face
appear to be in order.
 
(f)           The Administrative Agent may honor, as complying with the terms of
any L/C and of any drawing thereunder, any drafts or other documents otherwise
in order, but signed or issued by an administrator, executor, conservator,
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, liquidator, receiver, or other legal representative of the party
authorized under such L/C to draw or issue such drafts or other documents.
 

1097265.4
-28-

--------------------------------------------------------------------------------



(g)           Unless otherwise agreed to, in the particular instance, the
Borrowers hereby authorize the Administrative Agent to (i) select an advising
bank, if any; (ii) select a paying bank, if any; and (iii) select a negotiating
bank.
 
(h)           All directions, correspondence, and funds transfers relating to
any L/C are at the risk of the Borrowers.  The Administrative Agent shall have
discharged its obligations under any L/C which, or the drawing under which,
includes payment instructions, by the initiation of the method of payment called
for in, and in accordance with, such instructions (or by any other commercially
reasonable and comparable method).  The Administrative Agent does not assume any
responsibility for any inaccuracy, interruption, error, or delay in transmission
or delivery by post, telegraph or cable, or for any inaccuracy of translation.
 
(i)           The Administrative Agent’s rights, powers, privileges and
immunities specified in or arising under this Agreement are in addition to any
heretofore or at any time hereafter otherwise created or arising, whether by
statute or rule of law or contract.
 
(j)           Except to the extent otherwise expressly provided hereunder or
agreed to in writing by the Administrative Agent, and the Borrowers, the L/C
will be governed by the Uniform Customs and Practice for Documentary Credits,
International Chamber of Commerce, Publication No. 500, and any subsequent
revisions thereof.
 
(k)           If any change in any law, executive order or regulation, or any
directive of any administrative or governmental authority (whether or not having
the force of law), or in the interpretation thereof by any court or
administrative or governmental authority charged with the administration
thereof, shall either:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirements against L/C’s heretofore or hereafter caused to be issued
by the Administrative Agent or any Lender or with respect to which the
Administrative Agent or any Lender has an obligation to lend to fund drawings
thereunder; or
 
(ii)           impose on Administrative Agent or any Lender any other condition
or requirements relating to any such L/C’s;
 
and the result of any event referred to in clause (i) or (ii), above, shall be
to increase the cost to such Person of issuing or maintaining any L/C, then,
upon demand by such Person and delivery by such Person to the Lead Borrower of a
certificate of an officer of such Person describing such change in law,
executive order, regulation, directive, or interpretation thereof, its effect on
such Person, and the basis for determining such increased costs and their
allocation, the Borrowers within five (5) Business Days after receipt of such
notice shall pay to such Person, from time to time as specified by such Person,
such amounts as shall be sufficient to com­pensate such Person for such
increased cost.  The Administrative Agent’s or such Lender’s determination of
costs incurred under clause (k) (i) or (ii) above, shall be conclusive and
binding on the Borrowers in the absence of manifest error.
 

1097265.4
-29-

--------------------------------------------------------------------------------



(l)           The obligations of the Borrowers under this Agreement with respect
to L/C’s are absolute, unconditional, and irrevocable and shall be performed
strictly in accordance with the terms hereof under all circumstances, whatsoever
including, without limitation, the following:
 
(i)           Any lack of validity or enforceability or restriction, restraint,
or stay in the enforcement of this Agreement, any L/C, or any other agreement or
instrument relating thereto.
 
(ii)           Any amendment or waiver of, or consent to the departure from, all
or any of the above.
 
(iii)           The existence of any claim, set-off, defense, or other right
which the Borrowers may have at any time against the beneficiary of the L/C.
 
3-15.                      Indemnification.  Each Borrower jointly and severally
agrees to indemnify the Administrative Agent and each Lender and to hold the
Administrative Agent and each Lender (each an “Indemnified Party”) harmless from
and against any loss, cost or expense (including loss of anticipated profits)
that an Indemnified Party may sustain or incur as a consequence of (a) default
by the Borrowers in payment of the principal amount of or any interest on any
LIBOR Loans as and when due and payable, including any such loss or expense
arising from interest or fees payable by an Indemnified Party to lenders of
funds obtained by it in order to maintain its LIBOR Loans, (b) default by the
Borrowers in making a borrowing or conversion after the Lead Borrower has given
(or is deemed to have given) a Conversion Request, or (c) the making of any
payment of any LIBOR Loan or the making of any conversion of any such Loan to a
Base Margin Loan on a day that is not the last day of the applicable Interest
Period with respect thereto, whether due to voluntary prepayment, payment
realized from any guarantor after the occurrence of an Event of Default, or
otherwise, including interest or fees payable by an Indemnified Party to lenders
of funds obtained by it in order to maintain any such Loans.  Such loss shall
include, without limitation, an amount calculated as follows:
 
(a)           First, the Indemnified Party shall determine the amount by which
(i) the total amount of interest which would have otherwise accrued hereunder on
each installment of principal so paid or not borrowed, during the period
beginning on the date of such payment or failure to borrow and ending on the
date such installment would have been due (the “Reemployment Period”), exceeds
(ii) the total amount of interest which would accrue, during the Reemployment
Period, on any readily marketable bond or other obligation of the United States
of America designated by the Indemnified Party in its sole discretion at or
about the time of such payment, such bond or other obligation of the United
States of America to be in an amount equal (as nearly as may be) to the amount
of principal so paid or not borrowed and to have a maturity comparable to the
Reemployment Period, and the interest to accrue thereon to take account of
amortization of any discount from par or accretion of premium above par at which
the same is selling at the time of designation.  Each sum amount is hereafter
referred to as an “Installment Amount”.
 

1097265.4
-30-

--------------------------------------------------------------------------------



(b)           Second, each Installment Amount shall be treated as payable as of
the date on which the related principal installment would have been payable by
the Borrowers had such principal installment not been prepaid or not borrowed.
 
(c)           Third, the amount to be paid on each such date shall be the
present value of the Installment Amount determined by discounting the amount
thereof from the date on which such Installment Amount is to be treated as
payable, at the same annual interest rate as that payable upon the bond or other
obligation of the United States of America designated as aforesaid by the
Indemnified Party.
 
3-16.                      Computation of Interest and Fees.  Interest and all
fees payable on account of the Liabilities shall be computed daily on the basis
of a year of 360 days and paid for the actual number of days for which due.  If
the due date for any payment of principal is extended by operation of law,
interest shall be payable for such extended time.  If any payment required by
this Agreement or any other Loan Document becomes due on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day (or
prior Business Day in connection with a LIBOR Loan), and such extension shall be
included in computing interest in connection with such payment.
 
3-17.                      Automatic Payment»
 
.  The Borrowers authorize the Administrative Agent to automatically debit the
Borrowers’ demand deposit accounts with the Administrative Agent on the Interest
Payment Date or such other dates when due for all principal, interest, fees,
costs, commissions, service charges and expenses due to the Lenders on account
of the Liabilities.
 
3-18.                      Additional Costs, Etc..  If any present or future
applicable law, which expression, as used herein, includes statutes, rules and
regulations thereunder and interpretations thereof by any competent court or by
any governmental or other regulatory body or official charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Lender by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:
 
(a)           subject any Lender to any tax, levy, impost, duty, charge, fee,
deduction or withholding of any nature with respect to this Agreement, the other
Loan Documents, or the Loans (other than taxes based upon or measured by the
income or profits of the Lender), or
 
(b)           materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to the Lender under this
Agreement or the other Loan Documents, or
 
(c)           impose or increase or render applicable (other than to the extent
specifically provided for elsewhere in this Agreement) any special deposit,
reserve, assessment, liquidity, capital adequacy or other similar requirements
(whether or not having the force of law) against assets held by, or deposits in
or for the account of, or loans by, or commitments of an office of the Lender,
or
 

1097265.4
-31-

--------------------------------------------------------------------------------



(d)           impose on any Lender any other conditions or requirements with
respect to this Agreement, the other Loan Documents, the Loan, or any class of
loans or commitments of which any Loan forms a part;
 
and the result of any of the foregoing is
 
(i)           to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Loans, or
 
(ii)           to reduce the amount of principal, interest or other amount
payable to any Lender hereunder on account of any of the Loans, or
 
(iii)           to require any Lender to make any payment or to forego any
interest or other sum payable hereunder, the amount of which payment or foregone
interest or other sum is calculated by reference to the gross amount of any sum
receivable or deemed received by such Lender from the Borrowers hereunder,
 
then, and in each such case, the Borrowers will, upon demand made by such Lender
at any time and from time to time and as often as the occasion therefor may
arise, pay to such Lender such additional amounts as will be sufficient to
compensate such Lender for such additional cost, reduction, payment or foregone
interest or other sum, provided such Lender furnishes the Lead Borrower and the
Administrative Agent with a copy of such request together with an explanation
therefor and such Lender makes such request consistent with its practices
relative to similar borrowers.
 
3-19.                      Capital Adequacy.  If any Lender shall have
determined that the adoption of any applicable law, rule, regulation, guideline,
directive or request (whether or not having force of law) regarding capital
requirements, or the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by such Lender with any
of the foregoing imposes or increases a requirement by such Lender to allocate
capital resources to the Loans made, or to be made, hereunder, which has or
would have the effect of reducing the return on such Lender’s capital to a level
below that which such Lender could have achieved (taking into consideration such
Lender’s then existing policies with respect to capital adequacy and assuming
full utilization of such Lender’s capital) but for such adoption, change or
compliance, by any amount deemed by such Lender to be material: (i) such Lender
shall promptly after its commercially reasonable determination of such
occurrence give notice thereof to the Lead Borrower together with an explanation
therefor; and (ii) the Borrowers shall pay to such Lender as an additional fee
from time-to-time on demand such amount as the Lender certifies to be the amount
that will compensate it for such reduction.  In determining such amounts, such
Lender may use any reasonable averaging and attribution methods.
 
3-20.                      Lenders’ Commitments.
 
(a)           The obligations of each Lender are several and not joint.  No
Lender shall have any obligation to make any Revolving Credit Loan in excess of
the lesser of the following:
 

1097265.4
-32-

--------------------------------------------------------------------------------



(i)           that Lender’s Commitment Percentage of the subject Revolving
Credit Loan or of Availability,
 
(ii)           that Lender’s Commitment of the Revolving Credit.
 
(b)           No Lender shall have any liability to the Borrowers on account of
the failure of any other Lender to provide any Revolving Credit Loan nor any
obligation to make up any shortfall which may be created by such failure.
 
3-21.         Replacement Lenders.  In the event that the Borrowers become
obligated to pay additional amounts or increased amounts to, or receive notice
from, any Lender pursuant to Sections 3-9, 3-18 or 3-19 hereof (an “Affected
Lender”), then, unless such Affected Lender has theretofore removed or cured the
conditions which resulted in the obligation to pay such additional amounts or
increased amounts, and so long as no Event of Default then exists, the Borrowers
may, on thirty (30) Business Day’s prior written notice from the Lead Borrower
to the Administrative Agent and the Affected Lender, cause the Affected Lender
to (and such Affected Lender shall) assign without recourse, such Affected
Lender’s Commitment at such time together with all accrued but unpaid interest
and fees to either (x) another Lender willing to accept such assignment, or (y)
to an Eligible Assignee, to the extent available, in each instance pursuant to
the provisions of Section 14-13 below. Each of the Administrative Agent and the
Affected Lender shall reasonably cooperate with the Lead Borrower, without
recourse to either such Person, in effectuating the replacement of such Affected
Lender under this Section. The exercise by the Borrowers of their rights under
this Section shall be at the Borrowers’ sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrowers’
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3-18 or 3-19.
 
ARTICLE 4 – THE TERM LOAN
 
4-1.           The Term Loan.  Subject to the terms and conditions set forth in
this Agreement, each Lender severally agrees to lend to the Borrowers on the
Closing Date such Lender’s Commitment Percentage of the term loan facility in
the aggregate original principal sum of Forty Million Dollars ($40,000,000.00)
(the “Term Loan”) to the Borrowers pursuant to the Borrowers’ Term Notes of even
date (hereinafter, collectively, the “Term Note”) payable to such Lender in a
principal amount equal to each such Lender’s Commitment Percentage of the Term
Loan, in the form of EXHIBIT 4-1, annexed hereto, and repayable with interest as
provided herein.  In the event that a Term Note is ever lost, mutilated, or
destroyed, the Borrowers shall execute a replacement thereof and deliver such
replacement to the subject Lender, subject to such Lender providing a
commercially reasonable indemnity in connection therewith.
 
4-2.           Interest Payments on the Term Loan.
 
(a)           At the Lead Borrower’s option and in accordance with the terms of
this Agreement, the Term Loan shall bear interest at the Base Rate or the LIBOR
Rate, as specified
 

1097265.4
-33-

--------------------------------------------------------------------------------



from time to time by the Lead Borrower in the Renewal/Conversion Notice with
respect to any portion of the Term Loan or as otherwise provided in this
Agreement.
 
(b)           Interest on the Term Loan shall be payable in arrears on the
applicable Interest Payment Date and on the Termination Date.
 
(c)           Following the occurrence and during the continuance of any Event
of Default (and whether or not the Lenders exercise their rights on account
thereof), upon notice from the Administrative Agent to the Lead Borrower, the
outstanding principal balance of the Term Loan shall bear interest at a rate per
annum equal to the rate (including the Base Rate Margin or the LIBOR Margin, as
applicable) in effect from time to time plus two and 00/100 percent (2.00%) per
annum.
 
4-3.           Principal Payments on the Term Loan.  The Borrowers shall repay
the outstanding principal balance of the Term Loan as follows:
 
(a)           (i)           Each of the Borrowers jointly and severally promises
to pay to the Administrative Agent, for the pro-rata accounts of the Lenders,
the principal amount of the Term Loan, in equal consecutive quarterly
installments of Two Million Dollars ($2,000,000) each, such quarterly
installments to be due and payable on December 31st, March 31st, June 30th and
September 30th of each calendar year, commencing on December 31, 2008.  Each of
the Borrowers further agrees to pay to the Administrative Agent, for the
pro-rata accounts of the Lenders, interest on the unpaid principal amount of the
Term Loan from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum and on the dates set forth in Section 4.2
above.
 
(ii)           On the Maturity Date for the Term Loan (or such earlier date on
which the Term Loan becomes due and payable pursuant to Article 12 below), the
entire outstanding balance of the Term Loan (including without limitation, all
unpaid principal, all accrued but unpaid interest and all unpaid fees, charges,
costs and expenses) shall be immediately due and payable in full.
 
(iii)           The Borrower acknowledges that the Term Loan payment schedule
provided herein for the periodic payment of unpaid principal of the Term Loan is
longer than the time which will elapse until the Maturity Date for the Term
Loan, and that a substantial balance or “balloon” payment of principal may be
required on the Maturity Date for the Term Loan.
 
(b)           In addition to the principal payments required pursuant to
subsection (a) above, the Borrowers shall pay the Administrative Agent, for the
ratable benefit of the Lenders, the net proceeds of (i) sales of assets not in
the ordinary course of business (other than any sale or the disposition of
assets of the Metrigraphics Precision Manufacturing Group for which the net
proceeds therefrom shall be retained by the Lead Borrower), less reasonable fees
and commissions and, as long as no Event of Default then exists, capital gains
or other income taxes paid or payable as a result of any such sale or
disposition (after taking into account any available tax credits or deductions),
(ii) 100% of the net proceeds of any equity offerings by the
 

1097265.4
-34-

--------------------------------------------------------------------------------



Borrowers, (iii) debt issuances (other than, if no Event of Default then exists,
in connection with any indebtedness permitted by Section 6-7 or refinancing
thereof pursuant to Section 6-7(d), and (iv) casualty and condemnation proceeds
(except to the extent utilized to replace or repair the property subject to the
casualty as long as no Event of Default then exists).  Such net proceeds will be
applied first to the outstanding principal balance under Term Loan in inverse
order of maturity until the Term Loan is paid in full, and thereafter, to all
accrued and unpaid interest and then outstanding principal due under the
Revolving Credit.  Application of each such payment required hereunder shall not
postpone or relieve the Borrowers of their obligations to make the scheduled
principal payments required by subsection (a) above.
 
(c)           The Borrowers may prepay all or any portion of the Term Loan
without premium or penalty as provided for in Section 3-10, except for any
amounts required to be paid pursuant to Section 3-10(d).  No such prepayment
shall postpone or relieve the Borrowers of their obligations to make the
scheduled principal payments required by subsection (a) above.  No amount repaid
under the Term Loan may be re-borrowed.
 
4-4.           Term Loan Advances.  The Term Loan shall be fully funded on the
Closing Date, and no further advances shall be made under the Term Loan.
 
4-5.           Administrative Agent’s Records.  The entries on the records of
the Administrative Agent concerning the Term Loan shall be prima facie evidence
of the aggregate principal amount outstanding thereunder and interest accrued
thereon.  Any statement rendered by the Administrative Agent to the Lead
Borrower concerning the Term Loan shall be considered correct and accepted by
the Borrowers and shall be conclusively binding upon the Borrowers unless the
Lead Borrower provides the Administrative Agent with written objection thereto
within thirty (30) days from the mailing of such statement, which written
objection shall indicate, with particularity, the reason for such objection.
 
4-6.           Interest Rate Protection.  Within thirty (30) days of the Closing
Date, the Borrowers, at their sole expense, shall secure interest rate
protection agreements, in form and substance acceptable to the Administrative
Agent, in its sole reasonable discretion, applicable to not less than fifty
percent (50%) of the outstanding principal balance of the Term Loan. The
Administrative Agent shall endeavor to, and any Lender may also, offer such
interest rate protection agreements to the Borrowers on the terms and conditions
generally offered by the Administrative Agent or such Lender, as the case may
be, to its other similarly situated borrowers.  Any such interest rate
protection agreements shall be collaterally assigned to the Administrative
Agent, for the ratable benefit of the Lenders until the indefeasible payment in
full of the Term Loan.
 
ARTICLE 5 - CONDITIONS PRECEDENT.
 
Precedent to the effectiveness of this Agreement, the establishment of the
financing arrangements contemplated hereby, the making of the first loan under
the Revolving Credit and the funding of the Term Loan, the documents
respectively described in Section 5-1 through and including Section 5-9, each in
form and substance satisfactory to the Administrative Agent shall
 

1097265.4
-35-

--------------------------------------------------------------------------------



have been delivered to the Administrative Agent, and the conditions respectively
described in Sections 5-10 through and including 5-14, shall have been
satisfied:
 
5-1.           Due Diligence.
 
(a)           Certificates of corporate or limited liability company good
standing issued by the respective Secretary of State of the Borrowers’ state of
organization.
 
(b)           A Certificate of each Borrower’s Assistant Clerk of the due
adoption, continued effectiveness, and setting forth the texts of, each
corporate or limited liability company resolution adopted in connection with the
establishment of the loan arrangement contemplated by the Loan Documents and
attesting to the true signatures of each Person authorized as a signatory to any
of the Loan Documents.
 
5-2.           Opinion.  An opinion of counsel to the Borrowers in form and
substance satisfactory to the Administrative Agent.
 
5-3.           Officers’ Certificates.  A Certificate executed by the President
and the Treasurer of each Borrower and stating that, among other things, the
representations and warranties made by such Borrower to the Administrative Agent
and the Lenders in the Loan Documents are true and complete as of the date of
such Certificate, that no event has occurred which is or which, solely with the
giving of notice or passage of time (or both) would be an Event of Default, and
that certain provisions of this Agreement concerning the waiver of jury trial,
the designation of and submission to the exclusive jurisdiction and venue of
certain courts, and other various waivers and indemnifications have brought to
such Borrower’s attention.
 
5-4.           Pledge Agreement.  The Administrative Agent shall have received
the Pledge Agreement.
 
5-5.           Lien Search Results.  The Administrative Agent shall have
received the results of UCC and tax lien searches (and the equivalent thereof in
all applicable foreign jurisdictions) with respect to the Borrowers in form and
substance reasonably satisfactory to the Administrative Agent.
 
5-6.           Consents and Approvals.  All necessary consents and approvals to
the transactions contemplated hereby shall have been obtained and shall be
reasonably satisfactory to the Administrative Agent.
 
5-7.           All Fees and Expenses Paid. All fees due at or immediately after
the first funding under the Revolving Credit and all costs and expenses incurred
by the Administrative Agent in connection with the establishment of the credit
facilities contemplated hereby (including the reasonable fees and expenses of
counsel to the Administrative Agent) shall have been paid in full.
 
5-8.           Lockbox.  The lockbox agreement required under Section 6-3 below.
 

1097265.4
-36-

--------------------------------------------------------------------------------



5-9.           Additional Documents.  Such additional instruments and documents
as the Administrative Agent or their counsel reasonably may require or request.
 
5-10.                      No Defaults under Applicable Law or Material
Agreements.  The consummation of the transactions contemplated hereby shall not
(a) violate any Requirement of Law or (b) conflict with, or result in a default
or event of default under, any material agreement of any Borrower.
 
5-11.                      No Litigation.  Except as noted on EXHIBIT 6-17,
there shall not exist any litigation or other proceedings the result of which
would have a Material Adverse Change.
 
5-12.                      Representations and Warranties.  Each of the
representations made by or on behalf of any Borrower in this Agreement or in any
of the other Loan Documents or in any other report, statement, document, or
paper provided by any or on behalf of any Borrower shall be true and complete in
all material respects as of the date as of which such representation or warranty
was made.
 
5-13.                      No Suspension Event.  No Suspension Event shall then
exist.
 
5-14.                      No Adverse Change.  Except as noted on EXHIBIT 5-14,
no event shall have occurred or failed to occur, which occurrence or failure had
or could reasonably be expected to have a materially adverse effect upon the
Borrowers’ financial condition, operating results, or cash flows from the
Borrowers’ financial condition at December 31, 2007.
 
5-15.                      Consummation of Kadix Acquisition.  The Kadix
Acquisition shall have been consummated to the satisfaction of the
Administrative Agent and the Lead Borrower shall have provided the
Administrative Agent with copies of the final executed Acquisition
Documentation, with all schedules and exhibits thereto.
 
ARTICLE 6 - GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
To induce the Administrative Agent and the Lenders to establish the loan
arrangement contemplated herein and to make Loans and advances and to provide
financial accommodations under the Revolving Credit (each of which Loans shall
be deemed to have been made in reliance thereupon), and to make the Term Loan,
the Borrowers, in addition to all other representations, warranties, and
covenants made by the Borrowers in any other Loan Document, make those
representations, warranties, and covenants included in this Agreement.
 
6-1.           Payment and Performance of Liabilities.  The Borrowers shall pay
each Liability when due (or when demanded if payable on demand) or within any
applicable grace period and shall promptly, punctually, and faithfully perform
each other Liability.
 
6-2.           Due Organization - Authorization - No Conflicts.
 
(a)           Each Borrower presently is, and shall hereafter remain, in good
standing as a corporation or a limited liability company, as the case may be, in
the State referenced in the Preamble hereto and is, and shall hereafter remain,
duly qualified and in good standing in every
 

1097265.4
-37-

--------------------------------------------------------------------------------



other State in which, by reason of the nature or location of such Borrower’s
assets or operation of such Borrower’s business, such qualification may be
necessary, except for such States in which failure to be so qualified and in
good standing would not result in a Material Adverse Change.
 
(b)           Each Subsidiary is listed on EXHIBIT 6-2, annexed hereto.  Each
Subsidiary is, and shall hereafter remain, in good standing in the State in
which incorporated or organized and is, and shall hereafter remain, duly
qualified in each other State in which, by reason of such entity’s assets or the
operation of such entity’s business, such qualification may be necessary, except
for such States in which failure to be so qualified and in good standing would
not result in a Material Adverse Change.  The Borrowers shall provide the
Administrative Agent with prior written notice of any entity’s becoming or
ceasing to be a Subsidiary.
 
(c)           Each Borrower has all requisite corporate or limited liability
company power, as the case may be, and authority to execute and deliver to the
Administrative Agent all and singular the Loan Documents to which such Borrower
is a party and has and will hereafter retain all requisite corporate or limited
liability company power, as the case may be, to perform all and singular the
Liabilities.
 
(d)           The execution and delivery by each Borrower of each Loan Document
to which it is a party; each Borrower’s consummation of the transactions
contemplated by such Loan Documents; and each Borrower’s performance under those
of the Loan Documents to which it is a party; the borrowings hereunder; and the
use of the proceeds thereof:
 
(i)           Have been duly authorized by all necessary corporate or limited
liability company action.
 
(ii)           Do not, and will not, contravene in any material respect any
provision of any Requirement of Law or obligation of such Borrower.
 
(iii)           Will not result in the creation or imposition of, or the
obligation to create or impose, any Encumbrance (other than Permitted Liens)
upon any assets of any Borrower pursuant to any Requirement of Law or
obligation.
 
(e)           The Loan Documents have been duly executed and delivered by each
Borrower party thereto and are the legal, valid and binding obligations of each
Borrower party thereto, enforceable against each Borrower party thereto in
accordance with their respective terms.
 
6-3.           Maintain Accounts.  To permit the Administrative Agent to monitor
the Borrowers’ financial performance and condition, each Borrower shall maintain
all of such Borrower’s depository accounts with any of the Lenders or other
depository institutions disclosed to, and reasonably acceptable to the
Administrative Agent, with all significant deposits to be maintained with any
Lender.  Upon the occurrence of an Event of Default which continues uncured or
waived, all third party depository accounts shall be transferred to, maintained
with, and controlled by the Administrative Agent. Any amounts not deposited
directly with the Lenders and received by any third party institution during any
transition shall be transferred on a daily basis to an account established and
controlled by the Administrative Agent.
 

1097265.4
-38-

--------------------------------------------------------------------------------



6-4.           Trade Names.
 
(a)           The conduct by any Borrower of such Borrower’s business does not
infringe on the patents, industrial designs, trademarks, trade names, trade
styles, brand names, service marks, logos, copyrights, trade secrets, know-how,
confidential information, or other intellectual or proprietary property of any
third Person, that could result in a Material Adverse Change.
 
(b)           Each Borrower owns and possesses, or has the right to use, all
patents, industrial designs, trademarks, trade names, trade styles, brand names,
service marks, logos, copyrights, trade secrets, know-how, confidential
information, and other intellectual or proprietary property of any third Person
necessary for such Borrower’s conduct of its business.
 
6-5.           Locations.  All of the assets of the Borrowers, and the books,
records, and papers of the Borrowers pertaining thereto, are kept and maintained
solely at the chief executive offices of the Borrowers stated in the Preamble of
this Agreement, and at those locations which are listed on EXHIBIT 6-5, annexed
hereto, which EXHIBIT includes all service bureaus with which any such records
are maintained and the names and addresses of each of the Borrower’s
landlords.  The Borrowers shall not remove any of the books, records, and papers
of the Borrowers pertaining to the assets of the Borrowers from said chief
executive offices or those locations listed on EXHIBIT 6-5.
 
6-6.           Title to Assets.  Each Borrower is, and shall hereafter remain,
the owner of all of its present and future assets, free and clear of all
Encumbrances, other than the following (“Permitted Liens”):
 
(a)           The mortgages and security interests (including Capital Leases)
referred to in EXHIBIT 6-6 attached hereto, or any renewal, extension or
refunding of any such mortgage or security interest in an amount not exceeding
the amount thereof remaining unpaid immediately prior to such renewal, extension
or refunding;
 
(b)           Liens for taxes and other amounts not yet delinquent or being
contested in good faith as provided in Section 6-13; liens in connection with
workmen’s compensation, unemployment insurance or other social security
obligations; liens securing the performance of bids or performance bonds,
tenders, contracts, leases, statutory obligations, surety and appeal bonds,
liens to secure progress or partial payments and other liens of like nature
arising in the ordinary course of business; mechanics’, workmen’s,
materialmen’s, carrier’s, warehousemen’s, or other like liens arising in the
ordinary course of business in respect of obligations which are not yet due or
which are being contested in good faith; and other liens or encumbrances
incidental to the conduct of the business of any Borrower or any Subsidiary or
to the ownership of their respective properties or assets, which were not
incurred in connection with the borrowing of money or the obtaining of credit
and which do not, individually or in the aggregate, materially detract from the
value of the properties or assets of the Borrowers and their Subsidiaries or
materially affect the use thereof in the operation of their business;
 
(c)           Encumbrances in the nature of (i) zoning restrictions, (ii)
easements, (iii) restrictions of record on the use of real property, (iv)
landlords’ and lessors’ encumbrances on
 

1097265.4
-39-

--------------------------------------------------------------------------------



rented premises and (v) restrictions on transfers or assignments of leases,
which in each case do not, individually or in the aggregate, materially detract
from the value of the encumbered property or impair the use thereof in the
business of any Borrower or any Subsidiary;
 
(d)           Liens in respect of judgments or awards, to the extent that such
judgments or awards are permitted by Section 6-7(j);
 
(e)           Restrictions under federal and state securities laws on the
transfer of securities;
 
(f)           Restrictions under foreign trade regulations, other governmental
rules and regulations, and subcontracts on the transfer or licensing of certain
assets of the Borrowers and their Subsidiaries;
 
(g)           Liens and security interests granted to third parties in
connection with purchase money security interest or leases to secure amounts not
to exceed $1,500,000 in the aggregate at any time outstanding; and
 
(h)           Liens on assets in existence at the time such assets are acquired
pursuant to a Permitted Acquisition, provided that such liens are not incurred
in connection with, or in anticipation of, such Permitted Acquisition and do not
attach to any other assets of any Borrower or any Subsidiary.
 
The Borrowers have not, and shall not, enter into a negative pledge agreement,
or similar agreement, affecting their assets with any other party.
 
6-7.           Indebtedness.  The Borrowers do not, and shall not hereafter,
have any Indebtedness with the exceptions of:
 
(a)           Indebtedness to the Administrative Agent and the Lenders under
this Agreement and the other Loan Documents;
 
(b)           Indebtedness existing as of the Closing Date of any wholly-owned
Subsidiary to a Borrower or any other wholly-owned Subsidiary and of a Borrower
to any wholly-owned Subsidiary; provided, however, that (i) all moneys due from
a Borrower to any Subsidiary which is not a Borrower will be expressly
constituted as a Subordinated Debt and (ii) no Borrower shall repay any such
moneys due to any Subsidiary at any time unless no Event of Default exists and
no event which, with the giving of notice or lapse of time or both, would
constitute an Event of Default exists or will exist after such repayment;
 
(c)           Current liabilities of a Borrower or any Subsidiary (other than
for borrowed money) incurred in the ordinary course of its business and in
accordance with customary trade practices;
 
(d)           Existing Indebtedness of a Borrower or any Subsidiary referred to
in EXHIBIT 6-7 attached hereto, and renewals and extensions thereof, provided
that (i) the aggregate principal amount of such Indebtedness is not at any time
increased, (ii) no material terms applicable to such Indebtedness shall be more
favorable to the renewal or extension lenders than
 

1097265.4
-40-

--------------------------------------------------------------------------------



the terms that are applicable to the holders of such Indebtedness on the date
hereof and (iii) the interest rate applicable to such Indebtedness shall be a
market interest rate as of the time of such renewal or extension;
 
(e)           Indebtedness of a Borrower or any Subsidiary secured by Permitted
Liens;
 
(f)           Indebtedness of a Borrower or any Subsidiary in respect of
guarantees to the extent the underlying Indebtedness is permitted by this
Section 6-7;
 
(g)           Subordinated Debt;
 
(h)           Unfunded pension and benefit liabilities so long as each Borrower
is in compliance with Section 6-15, provided that the Lead Borrower’s excess of
the present value of accrued pension benefits over the value of plan assets
shall not exceed $20,000,000 as determined under the plan’s assumptions for
funding purposes.
 
(i)           To the extent payment thereof shall not at the time be required by
Section 6-13, Indebtedness in respect of taxes, assessments, governmental
charges and claims for labor, material and supplies;
 
(j)           Indebtedness in respect of judgments or awards (i) which have been
in force for less than the applicable appeal period or (ii) in respect to which
any Borrower or any Subsidiary shall at the time in good faith be prosecuting an
appeal or proceedings for review, and in each case such Borrower or such
Subsidiary shall have taken appropriate reserves therefor in accordance with
GAAP;
 
(k)           Indebtedness in respect of deferred taxes arising in the ordinary
course of business;
 
(l)           Any other unsecured Indebtedness in an amount not to exceed $
1,000,000, in the aggregate at any time outstanding; and
 
(m)           Indebtedness in the nature of Capital Leases permitted by Section
6-20 hereunder.
 
6-8.           Insurance Policies.
 
(a)           EXHIBIT 6-8, annexed hereto, is a schedule of all insurance
policies owned by any Borrower or under which any Borrower is the named
insured.  Each of such policies is in full force and effect.  Neither any
Borrower nor, to the knowledge of the Borrowers, the issuer of any such policy
is in default or violation of any such policy.
 
(b)           Each Borrower will maintain or cause to be maintained on all
insurable properties now or hereafter owned by such Borrower or any Subsidiary
insurance against loss or damage by fire or other casualty to the extent
customary with respect to like properties of companies conducting similar
businesses and will maintain or cause to be maintained public liability and
workmen’s compensation insurance insuring such Borrower and its Subsidiaries to
the extent customary with respect to companies conducting similar businesses
and, upon request, will
 

1097265.4
-41-

--------------------------------------------------------------------------------



furnish to the Administrative Agent satisfactory evidence of the same.  In the
event of the failure by any Borrower to maintain insurance as required herein,
the Administrative Agent, at its option, may obtain such insurance at the cost
and expense of the Borrowers.  Each Borrower shall furnish to the Administrative
Agent certificates or other evidence reasonably satisfactory to the
Administrative Agent regarding compliance by such Borrower with the foregoing
insurance provisions.
 
6-9.           Licenses.  EXHIBIT 6-9, annexed hereto, is a schedule of all
material license, distributor, franchise, and similar agreements issued to any
Borrower, or to which any Borrower is a party.  Each of such agreements is in
full force and effect.  Neither any Borrower nor, to the knowledge of the
Borrowers, any other party to any such agreement is in material default or
violation of any such agreement and no Borrower has received any notice or
threat of cancellation of any such agreement.
 
6-10.                      Leases.  EXHIBIT 6-10, annexed hereto, is a schedule
of all presently effective Leases and Capital Leases having an outstanding
amount due in excess of $500,000.  Each of such Leases and Capital Leases is in
full force and effect.  Neither any Borrower nor, to the knowledge of the
Borrowers, any other party to any such Lease or Capital Lease is in material
default or violation of any such Lease or Capital Lease and no Borrower has
received any notice or threat of cancellation of any such Lease or Capital
Lease.  Each Borrower hereby authorizes the Administrative Agent at any time and
from time to time after the occurrence and during the continuance of any Event
of Default to contact any of the Borrowers’ landlords in order to confirm each
Borrower’s continued compliance with the terms and conditions of any Lease
between such Borrower and that landlord and to discuss such issues, concerning
such Borrower’s occupancy under such Lease, as the Administrative Agent may
determine.  Borrower further represents that the aggregate amount due under all
other present Leases and Capital Leases not set forth in EXHIBIT 6-10 does not
exceed $1,000,000.
 
6-11.                      Requirements of Law.  Except as set forth on EXHIBIT
6-11, each Borrower is in material compliance with, and shall hereafter comply
with and use its assets in material compliance with, all Requirements of
Law.  No Borrower has received any notice of any material violation of any
Requirement of Law, which material violation has not been cured or otherwise
remedied.
 
6-12.                      Maintain Properties.  Each Borrower shall:
 
(a)           Keep its assets in good order and repair (ordinary reasonable wear
and tear and insured casualty excepted).
 
(b)           Not suffer or cause the waste or destruction of any material part
of its assets.
 
(c)           Not use any of its assets in violation of any policy of insurance
thereon.
 
(d)           Not sell, lease, or otherwise dispose of any of its assets, other
than as set forth in Section 6-22.
 
6-13.                      Pay Taxes.
 

1097265.4
-42-

--------------------------------------------------------------------------------



(a)           Except as set forth in EXHIBIT 6-13, to the best of the Borrowers’
knowledge, there are no examinations of or with respect to any Borrower
presently being conducted by the Internal Revenue Service or any state taxing
authority.
 
(b)           Except as set forth in EXHIBIT 6-13 and except as would not be
material, each Borrower has, and hereafter shall: pay, as they become due and
payable, all taxes and unemployment contributions and other charges of any kind
or nature levied, assessed or claimed against such Borrower or its assets by any
Person whose claim could result in an Encumbrance upon any asset of such
Borrower or by any governmental authority; properly exercise any trust
responsibilities imposed upon such Borrower by reason of withholding from
employees’ pay; timely make all contributions and other payments as may be
required pursuant to any Employee Benefit Plan now or hereafter established by
such Borrower; and timely file all tax and other returns and other reports with
each governmental authority to whom each Borrower is obligated to so file,
provided that neither any Borrower nor any Subsidiary shall be required to pay
any such tax, assessment, charge, levy or claim if the amount, applicability or
validity thereof shall currently be contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and if such Borrower or
such Subsidiary, as the case may be, shall have set aside on its books such
reserves, if any, with respect thereto as are required by GAAP and deemed
appropriate by such Borrower and its independent public accountants.
 
(c)           Except as set forth in EXHIBIT 6-13, subject to the Borrowers’
rights under subsection (b) above, in the event of the failure by any Borrower
to comply with subsection (b) above, the Administrative Agent, at its option,
may, but shall not be obligated to, pay any taxes, unemployment contributions,
and any and all other charges levied or assessed upon such Borrower or its
assets by any Person or governmental authority, and make any contributions or
other payments on account of any Borrower’s Employee Benefit Plan as the
Administrative Agent, in the Administrative Agent’s reasonable discretion, may
deem necessary or desirable to protect, maintain or preserve any or all of the
properties or assets of such Borrower or the value thereof or any right or
remedy pertaining thereto; provided, however, the Administrative Agent’s making
of any such payment shall not constitute a cure or waiver of any Event of
Default occasioned by such Borrower’s failure to have made such payment.
 
6-14.                      No Margin Stock.  No Borrower is engaged in the
business of extending credit for the purpose of purchasing or carrying any
margin stock (within the meaning of Regulations U. and X. of the Board of
Governors of the Federal Reserve System of the United States).  No part of the
proceeds of any borrowing from any Lender will be used at any time to purchase
or carry any such margin stock or to extend credit to others for the purpose of
purchasing or carrying any such margin stock.
 
6-15.                      ERISA.  Neither any Borrower nor any ERISA Affiliate
shall:
 
(a)           Materially violate or fail to be in material compliance with the
terms of any Borrower’s Employee Benefit Plan.
 
(b)           Fail timely to file all material reports and filings required by
ERISA to be filed by any Borrower that may result in material liability to any
Borrower.
 

1097265.4
-43-

--------------------------------------------------------------------------------



(c)           Engage in any non-exempt “prohibited transactions” or any
“reportable events” for which reportable events notice to the Pension Benefit
Guaranty Corporation is not waived pursuant to regulations (respectively as
described in ERISA).
 
(d)           Engage in, or commit, any act such that a material tax or penalty
could be imposed upon any Borrower on account thereof pursuant to ERISA.
 
(e)           Accumulate any material funding deficiency within the meaning of
ERISA, except to the extent permitted by Section 6-7(h).
 
(f)           Terminate any Employee Benefit Plan such that a lien in any
material amount could be asserted against any material assets of any Borrower on
account thereof pursuant to ERISA.
 
(g)           Be a member of, contribute to, or have any material obligation
under any Employee Benefit Plan which is a multiemployer plan within the meaning
of Section 4001(a) of ERISA that subjects it to a material potential withdrawal
liability under Title IV of ERISA.
 
6-16.                      Hazardous Materials.
 
(a)           Except as set forth on EXHIBIT 6-16, no Borrower has: (2) been
legally responsible for any release or threat of release of any Hazardous
Material or (3) received notification of any release or threat of release of any
Hazardous Material from any site or vessel occupied or operated by any Borrower
and/or of the incurrence of any expense or loss in connection with the
assessment, containment, or removal of any release or threat of release of any
Hazardous Material from any such site or vessel.
 
(b)           Each Borrower shall: (4) dispose of any Hazardous Material only in
compliance with all Environmental Laws and (5) not store on any site or vessel
occupied or operated by any Borrower and not transport or arrange for the
transport of any Hazardous Material, except if such storage or transport is in
the ordinary course of any Borrower’s business and is in compliance with all
Environmental Laws.
 
(c)           Each Borrower shall provide the Administrative Agent with written
notice upon such Borrower’s obtaining knowledge of any incurrence of any expense
or loss by any governmental authority or other Person in connection with the
assessment, containment, or removal of any Hazardous Material, for which expense
or loss any Borrower may be liable.
 
6-17.                      Litigation.  Except as set forth on EXHIBIT 6-17,
there is not presently pending or threatened by or against any Borrower any
suit, action, proceeding, or investigation which, if determined adversely to
such Borrower, would result in a Material Adverse Change upon the Borrowers’
financial condition, taken as a whole, or ability to conduct their business as
such business is presently conducted or is contemplated to be conducted in the
foreseeable future.
 
6-18.                      Dividends and Redemptions.  None of the Borrowers
will:
 

1097265.4
-44-

--------------------------------------------------------------------------------



(a)           Pay any cash dividend or make any other distribution other than
stock dividends in respect of any class of such Borrower’s capital stock, except
for distributions by any Borrower to the Lead Borrower.
 
(b)           Redeem, retire, defease, purchase or otherwise acquire any shares
of any class of capital stock (or set aside or otherwise deposit or invest any
sums for such purpose) for any consideration other than common stock or apply or
set apart any sum, or make any other distribution (by reduction of capital or
otherwise) in respect of any such shares or agree to do any of the foregoing,
except for the periodic redemption or repurchase of capital stock, provided that
(i) no Event of Default is then existing and would not exist after giving effect
to any contemplated redemption or repurchase and (ii) all such redemptions or
repurchases shall in no event exceed the lesser of (A) ten percent (10%) of the
then outstanding capital stock of any Borrower, or (B) $10,000,000 in the
aggregate.
 
6-19.                      Guarantees and Investments.  None of the Borrowers
will, nor will any Borrower permit any Subsidiary to, make or permit to remain
outstanding any loan or advance to, or guarantee or endorse (except as a result
of endorsing negotiable instruments for deposit or collection in the ordinary
course of business) or otherwise assume or remain liable with respect to any
obligation of, or make or own any investment in, or acquire (except in the
ordinary course of business) the properties or assets of, any Person, except:
 
(a)           Extensions of credit by a Borrower or any Subsidiary in the
ordinary course of business in accordance with customary trade practices
(including the acceptance of promissory notes in respect of delinquent
Accounts);
 
(b)           The presently outstanding Investments, loans and advances, if any,
and the presently existing guarantees, if any, of any Borrower and its
Subsidiaries, all to the extent set forth on EXHIBIT 6-19 attached hereto;
 
(c)           Direct obligations of the United States of America or any
department or agency thereof maturing not more than one year from the date of
acquisition thereof;
 
(d)           Certificates of deposit, repurchase agreements, time deposits
(including sweep accounts), demand deposits, bankers’ acceptances, money market
deposits or other similar types of Investments maturing not more than one year
from the date of acquisition thereof and evidencing direct obligations of any
Lender or any lender within the United States of America having capital surplus
and undivided profits in excess of $50,000,000;
 
(e)           Investments in commercial paper maturing within ninety (90) days
from the date of acquisition thereof and having, at such date of acquisition,
rated at least P-1 by Moody’s or A-1 by S&P, or carrying an equivalent rating by
a nationally recognized rating agency;
 
(f)           Any mutual fund or other pooled investment vehicle which invests
principally in obligations described in subparagraphs (c), (d) or (e) above and
having, at the date of investment in such fund or vehicle, one of the two
highest credit ratings from Moody’s or S&P;
 

1097265.4
-45-

--------------------------------------------------------------------------------



(g)           Equity investments by any Borrower’s wholly-owned Subsidiaries in
any other wholly-owned Subsidiary and of a Borrower in any of its wholly-owned
Subsidiaries;
 
(h)           Guaranties by a Borrower of the other Borrowers’ Indebtedness
pursuant to the Revolving Credit Loans;
 
(i)           Guarantees by a Borrower of Indebtedness and other obligations
incurred by Subsidiaries to the extent permitted by Section 6-7;
 
(j)           Capital Expenditures to the extent permitted by Section 6-29;
 
(k)           Guarantees by any Borrower of any of the other Liabilities;
 
(l)           Any new Capital Leases permitted under Section 6-20;
 
(m)           Mergers or consolidations permitted under Section 6-21:
 
(n)           Any Investment relating to any deferred portion of the purchase
price in connection with a permitted sale;
 
(o)           Permitted Acquisitions; and
 
(p)           Any other Investments or Guarantees in an amount not to exceed
$2,000,000 in the aggregate outstanding at any time;
 
provided, however, if after giving effect to any of the foregoing, any Borrower
or any Subsidiary of any Borrower shall create a Subsidiary, the Lead Borrower
shall cause such Subsidiary to execute and deliver to the Administrative Agent
and the Lenders such documentation as such Persons may reasonably require to (x)
either (i) join this Agreement as a “Borrower”, or (ii) execute a guaranty of
the Liabilities, and (y) to otherwise effectuate the intentions of this
Agreement and the other Loan Documents.
 
6-20.                      New Leases.  None of the Borrowers will, nor will any
Borrower permit any Subsidiary to, enter into any Capital Lease, except as
permitted below or as otherwise permitted under Sections 6-7 and 6-10.  From and
after the Closing Date, none of the Borrowers will, and none of the Borrowers
will permit any Subsidiary to, enter into any new lease during any fiscal year
(including any new Capital Leases, but excluding renewals of any existing
leases) as lessee if, immediately after giving effect thereto, the aggregate
rental obligations (excluding payments required to be made by the lessee in
respect of taxes and insurance whether or not denominated as rent, and excluding
payments incurred in connection with a renewal of any existing lease) of all of
the Borrowers and their respective Subsidiaries under all such leases entered
into during such fiscal year after the Closing Date shall exceed $2,000,000 in
the aggregate in such fiscal year; provided, however, that to the extent rental
obligations under any lease are reimbursable by such Borrower’s customer
pursuant to a binding contract between such Borrower and such customer, such
rental obligations shall be excluded from the foregoing provision of this
sentence.  Upon the reasonable request of the Administrative Agent, the Lead
Borrower will obtain a
 

1097265.4
-46-

--------------------------------------------------------------------------------



landlord’s waiver reasonably acceptable to the Administrative Agent on any
existing or new leased location occupied by any Borrower.
 
6-21.                      Mergers and Consolidations.  None of the Borrowers
will, nor will any Borrower permit any Subsidiary to, enter into any merger or
consolidation, except the following:
 
(a)           Any wholly-owned Subsidiary of a Borrower may merge or be
liquidated into a Borrower or any other wholly-owned Subsidiary of a Borrower so
long as after giving effect to any such merger to which a Borrower is a party
such Borrower shall be the surviving or resulting Person;
 
(b)           Mergers constituting Investments permitted by Section 6-19(f) so
long as after giving effect to any such merger to which a Borrower is a party
such Borrower shall be the surviving or resulting Person; and
 
(c)           Permitted Acquisitions.
 
6-22.                      Sale of Assets.
 
(a)           Except as expressly permitted under Section 6-21, none of the
Borrowers will, nor will any Borrower permit any Subsidiary to, sell, lease or
otherwise dispose of all or any substantial part of its properties or assets,
except for the sale of Metrigraphics Precision Manufacturing Group for fair
market value in an arm’s length transaction and except for the following: Each
Borrower and its Subsidiaries may sell or otherwise dispose of assets that are
no longer used or useful in the business of the applicable Borrower or
Subsidiary, for fair market value that, when aggregated with all other sales and
dispositions pursuant to this clause, is in exchange for up to $2,000,000 of
gross sales proceeds received by a Borrower; provided, however, that no Borrower
shall dispose of any portion of its books and records without the prior consent
of the Required Lenders; provided further that, immediately before and after
giving effect to any such disposition (including the disposition of
Metrigraphics Precision Manufacturing Group), no Event of Default exists.  The
Required Lenders’ consent shall be requested no less than ten (10) days prior to
the scheduled closing date of a proposed sale.  The Net Proceeds of any sale
shall be applied to the outstanding principal balance of the Revolving Credit
Loans.
 
(b)           The Lead Borrower may sell, lease or otherwise transfer any of its
properties or assets to any other Borrower, provided that (i) the Borrowers
provide a notice thereof to the Administrative Agent prior to each such transfer
(which notice shall include a description and a good faith estimate of the fair
market value of the property or assets being so transferred and, to the extent
applicable, the revenues that were generated by such property or assets in the
immediately preceding fiscal year of the Lead Borrower), and (ii) immediately
before and after giving effect thereto no Event of Default exists; and
 
(c)           Each Borrower and its Subsidiaries may license products and
intangible assets for fair market value in the ordinary course of business.
 

1097265.4
-47-

--------------------------------------------------------------------------------



6-23.                      Protection of Assets.  Upon the occurrence and during
the continuance of any Event of Default, after notice to the Lead Borrower, the
Administrative Agent, at the Administrative Agent’s discretion, and from time to
time, may discharge any tax or Encumbrance on any of the properties or assets of
the Borrowers, or take any other action that the Administrative Agent may deem
necessary or desirable to repair, insure, maintain or preserve any such
properties or assets.  The Administrative Agent shall not have any obligation to
undertake any of the foregoing and shall have no liability on account of any
action so undertaken except where there is a specific finding in a judicial
proceeding (in which the Administrative Agent has had an opportunity to be
heard), from which finding no further appeal is available, that Administrative
Agent had acted in actual bad faith or in a grossly negligent manner.  Each
Borrower shall pay to the Administrative Agent, on demand, or the Administrative
Agent, in its discretion, may add to the Loan Account, all amounts paid or
incurred by the Administrative Agent pursuant to this section.  The obligation
of the Borrowers to pay such amounts is a Liability.
 
6-24.                      Line of Business.  The Borrowers shall not engage in
any business other than the business in which they are currently engaged or a
business reasonably related thereto.
 
6-25.                      Affiliate Transactions.  Except as expressly
permitted under Section 6-21, the Borrowers shall not make any payment, nor give
any value to any Related Entity except for goods and services actually purchased
by a Borrower from, or sold by a Borrower to, such Related Entity for a price
which shall
 
(a)           be competitive and fully deductible as an “ordinary and necessary
business expense” and/or fully depreciable under the Internal Revenue Code of
1986 and the Treasury Regulations, each as amended; and
 
(b)           not differ from that which would have been charged in an arms
length transaction.
 
6-26.                      Additional Assurances.  Each Borrower shall execute
and deliver to the Administrative Agent such instruments, documents, and papers,
and shall do all such things from time to time hereafter as the Administrative
Agent may request to carry into effect the provisions and intent of this
Agreement; and to comply with all applicable statutes and laws.
 
6-27.                      Adequacy of Disclosure.
 
(a)           All annual and quarterly financial statements of the Borrowers
furnished to the Lenders by the Borrowers for any period ending on or after
December 31, 2005 have been prepared in accordance with GAAP consistently
applied and present fairly the condition of the Borrowers at the date(s) thereof
and the results of operations and cash flows for the period(s) covered, except
that quarterly financial statements remain subject to year-end adjustments and
the addition of notes.  There has been no change in the financial condition,
results of operations, or cash flows of the Borrowers since the date(s) of such
financial statements, other than changes in the ordinary course of business,
which changes have not been materially adverse, either singularly or in the
aggregate, and other than the 2008 Reserve.
 

1097265.4
-48-

--------------------------------------------------------------------------------



(b)           The Borrowers do not have any contingent obligations or obligation
under any Lease or Capital Lease which is not noted in the Borrowers’ financial
statements furnished to the Lenders or has been otherwise disclosed in writing
to the Lenders prior to the execution of this Agreement.
 
(c)           To the best of each Borrower’s knowledge, no document, instrument,
agreement, or paper (exclusive of projections delivered to the Lenders by the
Borrowers in good faith) now or hereafter given the Lenders by or on behalf of
the Borrowers or any guarantor of the Liabilities in connection with the
Lenders’ execution of this Agreement contains or will contain any untrue
statement of a material fact or omits or will omit to state a material fact
necessary in order to make the statements therein not misleading.  Except as set
forth on EXHIBIT 5-14, there is no fact known to any Borrower which has resulted
in, or which, in the foreseeable future could result in, a Material Adverse
Change on the financial condition of any Borrower or any such guarantor which
has not been disclosed in writing to the Lenders.
 
6-28.                      Government Contracts.  Each Government Contract is
valid, binding and in full force and effect, and, other than as set forth on
EXHIBITS 5-14 or 6-28, there is no event which has occurred or exists, which
constitutes or which with notice, the happening of any event and/or the passage
of time, would constitute, a default or breach under any Government Contract or
would cause the acceleration of any obligation of any party thereto or give rise
to any right of termination or cancellation thereof.  Except as set forth on
EXHIBITS 5-14 or 6-28, the Borrowers have no reason to believe that the parties
to the Government Contracts will not fulfill their obligations thereunder in all
material respects.
 
6-29.                      Capital Expenditures.  None of the Borrowers will,
nor will any Borrower permit any Subsidiary to, make any Capital Expenditures
during any fiscal year of the Lead Borrower unless the aggregate amount of all
Capital Expenditures committed to be made by all Borrowers and their respective
Subsidiaries in such fiscal year does not exceed Six Million Five Hundred
Thousand Dollars ($6,500,000) in any fiscal year.
 
6-30.                      Other Covenants.  No Borrower shall indirectly do or
cause to be done any act which, if done directly by such Borrower, would breach
any covenant contained in this Agreement.
 
ARTICLE 7- AMENDED AND RESTATED LOAN AGREEMENT.
 
This Agreement amends and restates in its entirety that certain Third Amended
and Restated Loan Agreement dated as of September 29, 2006, by and among certain
of the Borrowers, the Administrative Agent and others named therein, which in
turn amended and restated that certain Amended and Restated Loan Agreement dated
as of September 1, 2004, by and among certain of the Borrowers, the
Administrative Agent and others named therein, which in turn amended and
restated that certain Loan and Security Agreement dated as of June 28, 2002, by
and among certain of the Borrowers, the Administrative Agent and others named
therein, which in turn amended and restated that certain Loan and Security
Agreement dated as of February 10, 2000 by and among certain of the Borrowers,
the Administrative Agent and others named therein (collectively, the “Existing
Loan Agreement”).  On the Closing Date, the
 

1097265.4
-49-

--------------------------------------------------------------------------------



rights and obligations of the parties under the Existing Loan Agreement shall be
subsumed within and be governed by this Agreement; provided, however, that each
of the “Revolving Credit Loans” (as such term is defined in the Existing Loan
Agreement) outstanding under the Existing Loan Agreement on the Closing Date
shall, for purposes of this Agreement, be included as Revolving Credit Loans
hereunder and each of the “L/Cs” (as defined in the Existing Loan Agreement)
outstanding under the Existing Loan Agreement on the Closing Date shall be L/Cs
hereunder.
 
ARTICLE 8 - FINANCIAL AND OTHER REPORTING REQUIREMENTS/ FINANCIAL COVENANTS.
 
8-1.           Maintain Records.  Each Borrower shall:
 
(a)           Keep proper books of account, in which full, true, and accurate
entries shall be made of all of each Borrower’s transactions, all in accordance
with GAAP applied consistently with prior periods to fairly reflect the
financial condition of each Borrower at the close of, and its results of
operations for, the quarterly and annual periods or reporting.
 
(b)           Keep accurate current records of its properties and assets in
accordance with such Borrower’s normal business practices.
 
(c)           Retain independent certified public accountants who are reasonably
satisfactory to the Administrative Agent and instruct such accountants to fully
cooperate with, and be available to, the Administrative Agent to discuss such
Borrower’s financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
accountants, as may be raised by the Administrative Agent.
 
(d)           Not change such Borrower’s fiscal year.
 
(e)           Not change such Borrower’s taxpayer identification number.
 
8-2.           Access to Records.
 
(a)           Each Borrower shall, upon reasonable advance notice, accord the
Administrative Agent and the Administrative Agent’s representatives with access
from time to time as the Administrative Agent and such representatives may
require to all properties owned by or over which any Borrower has control,
except to the extent such information is classified.  The Administrative Agent,
and such representatives, shall have the right, and each Borrower will permit
the Administrative Agent and such representatives from time to time as the
Administrative Agent and such representatives may request, to examine, inspect,
copy, and make extracts from any and all of any Borrower’s books, records,
electronically stored data, papers, and files, except to the extent such
information is classified.  Each Borrower shall make the Borrowers’ copying
facilities available to the Administrative Agent and such representatives for
reasonable copying of documents.
 
(b)           Each Borrower hereby authorizes the Administrative Agent and its
representatives to inspect, copy, duplicate, review, cause to be reduced to hard
copy, run off, draw off, and
 

1097265.4
-50-

--------------------------------------------------------------------------------



otherwise use any and all computer or electronically stored information or data
which relates to any Borrower (except to the extent such information is
classified), which information or data is in the possession of any Borrower or
any service bureau, contractor, accountant, or other person, and directs any
such service bureau, contractor, accountant, or other person fully to cooperate
with the Administrative Agent and its representatives with respect thereto.
 
8-3.           Prompt Notice to Lender.  The Lead Borrower shall provide the
Administrative Agent with written notice promptly upon the occurrence of any of
the following events, which written notice shall be with reasonable
particularity as to the facts and circumstances in respect of which such notice
is being given:
 
(a)           Any change in any of the Borrower’s executive officers (as defined
by the Securities and Exchange Commission) or a majority of its directors in any
fiscal year.
 
(b)           Any material change to the terms of any material contract to which
any Borrower is a party which could result in a Material Adverse Change in the
business, operations, or financial status of any Borrower.
 
(c)           Any Material Adverse Change in the business, operations, or
financial affairs of any Borrower.
 
(d)           Any litigation which, if determined adversely to any Borrower,
could reasonably be expected to result in a Material Adverse Change in the
financial condition of any Borrower.
 
8-4.           Financial Statements, Certificates and Information.  Each
Borrower will furnish or cause to be furnished to each Lender:
 
(a)           Within one hundred twenty (120) days after the end of each fiscal
year of the Lead Borrower, (i) the Consolidated balance sheets of the Lead
Borrower and its Subsidiaries as at the end of such year and (ii) the related
Consolidated statements of income and surplus and cash flow for such year,
setting forth in comparative form with respect to such Consolidated financial
statements figures for the previous fiscal year, all in reasonable detail,
together with the opinion thereon of independent public accountants selected by
the Lead Borrower and reasonably satisfactory to the Lenders, which opinion
shall be in form generally recognized as unqualified and shall state that the
financial statements have been prepared in accordance with GAAP applied on a
basis consistent with that of the preceding fiscal year (except for changes, if
any, which shall be specified and approved in such opinion);
 
(b)           Within forty-five (45) days after the end of each of the first
three quarterly accounting periods in each fiscal year of the Lead Borrower, (i)
the unaudited Consolidated balance sheets of the Lead Borrower and its
Subsidiaries as at the end of such period, (ii) the related unaudited
Consolidated statements of income and surplus and cash flows for such period and
for the period from the beginning of the current fiscal year to the end of such
period, all in reasonable detail and signed by the chief financial officer or
treasurer of the Lead Borrower;
 
(c)           Upon furnishing any financial statement required pursuant to
Sections 8-4(a) or 8-4(b), a Compliance Certificate substantially in the form of
EXHIBIT 8-4(c) attached hereto, in
 

1097265.4
-51-

--------------------------------------------------------------------------------



each case (A) as of the last Business Day of the immediately preceding reporting
period, and (B) signed by the chief financial officer or treasurer of the Lead
Borrower;
 
(d)           Together with the financial statements delivered pursuant to
subparagraph (b) above, a summary of each Borrower’s backlog of
revenue-generating Government Contracts as of the date of such financial
statements;
 
(e)           Upon each request for a Loan in connection with a contemplated
acquisition, a covenant Compliance Certificate;
 
(f)           Promptly, but in no event later than ten (10) days, after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Lead Borrower with the Securities
and Exchange Commission (including all form 10Q’s and 10K’s), or any
governmental authority succeeding to any of or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders generally, as the case may be (with the exhibits relating thereto
to be provided, at the Lead Borrower’s expense, upon the request of the
Administrative Agent);
 
(g)           Promptly, but in no event later than ten (10) days, upon their
becoming available, copies of any periodic or special reports filed by any
Borrower or any Subsidiary with any federal, state or local governmental agency
or authority, if such reports indicate any Material Adverse Change in the
business, operations, affairs, or condition (financial or otherwise) of the
Borrowers and the Subsidiaries, taken as whole, or if copies thereof are
requested by the Administrative Agent, and copies of any notices and
communications from any federal, state or local governmental agency or authority
which specifically relate to a Borrower or any Subsidiary, which could result in
a Material Adverse Change;
 
(h)           Forthwith upon any officer of any Borrower obtaining knowledge of
any condition or event which constitutes an Event of Default or which, after
notice or lapse of time or both, would constitute an Event of Default, a
certificate given by such officer specifying in reasonable detail the nature and
period of existence thereof and what action any Borrower has taken or proposes
to take with respect thereto;
 
(i)           Within forty-five (45) days of each fiscal year end of the Lead
Borrower, annual financial projections for the next fiscal year; and
 
(j)           To the extent not prohibited by applicable law, such other
information regarding the business, affairs and condition of the Borrowers and
their respective Subsidiaries as the Administrative Agent may from time to time
reasonably request.  To the extent not prohibited by applicable law, each
Borrower will permit the Administrative Agent or any Lender to inspect the books
and any of the properties or assets of such Borrower and its Subsidiaries at
such reasonable times as the Administrative Agent or such Lender, whichever is
applicable, may from time to time request.  All costs and expenses of the
Administrative Agent or any such Lender in connection with or relating to any
request made under this Section 8-4 shall, if no Event of Default has occurred
and is continuing, be paid by the Administrative Agent or such Lender,
 

1097265.4
-52-

--------------------------------------------------------------------------------



whichever is applicable, making such request and, upon the occurrence and during
the continuance of an Event of Default, be paid by the Borrowers.
 
8-5.           Additional Financial Information.  In addition to the foregoing,
the Borrowers shall promptly, but in no event later than ten (10) days, provide
the Administrative Agent with such other and additional information (except to
the extent such information is classified) concerning the Borrowers, the
properties and assets of the Borrowers, the operation of the Borrowers’
business, and the Borrowers’ financial condition, including original
counterparts of financial reports and statements, as Administrative Agent may
from time to time reasonably request from any Borrower, including, without
limitation, such information with respect to the status of any pending United
States government audit of the Borrowers’ Government Contracts.
 
8-6.           Audits and Appraisals.
 
(a)           So long as no Event of Default has occurred and is continuing, the
Administrative Agent may, from time to time, conduct commercial finance audits
of the Borrowers’ books and records (in each event, at the Administrative
Agent’s expense), such exams to be conducted not more than once during any one
(1) consecutive twelve (12) month period.  After the occurrence of an Event of
Default which is continuing, the Administrative Agent may, from time to time,
conduct commercial finance audits of the Borrowers’ books and records (in each
event, at the Borrowers’ expense, but not to exceed $5,000.00 per exam).
 
(b)           The Administrative Agent, at the expense of the Borrowers, may
participate in and/or observe each physical count and/or inventory of Inventory
which is undertaken on behalf of the Borrowers.
 
(c)           Upon the Administrative Agent’s reasonable request after the
occurrence and during the continuance of an Event of Default, the Borrowers
shall permit the Administrative Agent to obtain appraisals of the Borrowers’
assets (in all events, at the Borrowers’ expense) conducted by such appraisers
as are satisfactory to the Administrative Agent.
 
8-7.           Fixed Charge Coverage Ratio. Beginning with the fiscal quarter
ending December 31, 2008 and for each fiscal quarter of the Borrowers
thereafter, the Borrowers shall maintain at all times, to be tested on a
quarterly basis, measured on a trailing four fiscal quarter basis, a ratio of
(i) Consolidated EBITDA minus non-financed Capital Expenditures minus taxes
actually paid in cash to (ii) Consolidated Interest Expense plus the sum of all
required scheduled payments of principal on all Indebtedness of the Borrowers of
not less than 1.25 to 1.00; provided, however, that:
 
(a) when determining such ratio for the fiscal quarter ending December 31, 2008,
the amount contained in clause (ii) above shall be multiplied by four (4) for
such fiscal quarter;
 
(b) when determining such ratio for the fiscal quarter ending March 31, 2009,
the amount contained in clause (ii) above for the prior two fiscal quarters
shall be multiplied by two (2) for such fiscal quarter; and
 

1097265.4
-53-

--------------------------------------------------------------------------------



(c) when determining such ratio for the fiscal quarter ending June 30, 2009, the
amount contained in clause (ii) above for the prior three fiscal quarters shall
be multiplied by four-thirds (4/3)for such fiscal quarter.
 
8-8.           Consolidated Total Net Worth. The Borrowers shall not at any time
permit their Consolidated Total Net Worth to be less than that amount which is
equal to the aggregate of (i) (x) $70,000,000.00 minus (y) payments made in
consideration of any stock repurchase or redemption permitted pursuant to
Section 6-18 hereof, plus (ii) an amount equal to fifty percent (50%) of the
Borrowers’ Consolidated Net Income for each fiscal quarter on a cumulative basis
with no reduction for loss, plus (iii) an amount equal to seventy-five percent
(75%) of the Net Proceeds from (a) any Equity Issuance after the date hereof
and/or (b) the incurrence by the Borrowers of any Subordinated Debt after the
date hereof, on a cumulative basis, to be tested as of the end of each fiscal
quarter of the Lead Borrower, commencing with the fiscal quarter ending as of
September 30, 2008.
 
8-9.           Leverage Ratio.  The Borrowers will not at any time permit their
ratio of Consolidated Total Funded Indebtedness to the Borrowers’ Consolidated
trailing four quarter EBITDA (tested on a pro forma basis in connection with
contemplated acquisitions) (the “Leverage Ratio”) to be greater than the
following for the periods indicated below, which ratio shall be tested as of the
end of each fiscal quarter:
 
Fiscal Quarter Ended
Maximum Leverage Ratio
beginning with the fiscal quarter ending September 30, 2008 through and
including March 31, 2009
2.50:1.00
June 30, 2009 and September 30, 2009
2.25:1.00
December 31, 2009 and March 31, 2010
2.00:1.00
June 30, 2010 and September 30, 2010
1.75:1.00
December 31, 2010 and March 31, 2011
1.50:1.00
June 30, 2011 and each fiscal quarter thereafter
1.25:1.00



 
8-10.                      Net Profit.  The Borrowers shall earn a minimum
Consolidated Net Income, as determined in accordance with GAAP, of at least
$1.00, measured quarterly as of the end of each fiscal quarter of each fiscal
year on a cumulative basis as and for each such fiscal year; provided, however,
the calculation of Consolidated Net Income for the periods ending June 30, 2008,
September 30, 2008 and December 31, 2008 shall not include a reserve for a
one-time pre-tax charge in an amount up to $8,900,000 (the “2008 Reserve”) in
connection with the resolution of
 

1097265.4
-54-

--------------------------------------------------------------------------------



certain litigation involving the Lead Borrower, as more particularly described
in paragraph 2 of EXHIBIT 6-17.
 
ARTICLE 9 - EVENTS OF DEFAULT.
 
Upon the occurrence and during the continuance of any one or more of the
following events (herein, “Events of Default”):
 
9-1.           Failure to Pay.  The failure by the Borrowers to pay any
principal and/or interest amount under the Revolving Credit Loan or the Term
Loan within three (3) calendar days of when due; or
 
9-2.           Failure to Make Other Payments.  The failure by the Borrowers to
pay any other Liabilities within ten (10) calendar days of when due or, if
longer, within any applicable grace period; or
 
9-3.           Failure to Perform Certain Liabilities.  The failure by the
Borrowers to promptly, punctually and faithfully perform, discharge, or comply
with any Liability set forth under Sections 6-2, 6-6 (other than non-consensual
liens which shall be included within the scope of Section 9-4), 6-7, 6-8,
6-12(b), 6-12(c), 6-18, 6-19, 6-20, 6-21, 6-22, 6-29, 8-4, 8-7, 8-8, 8-9 and
8-10; or
 
9-4.           Failure to Perform Other Liabilities.  Any Borrower shall default
in the observance or performance of any other agreement contained in this
Agreement or any other Loan Document (other than as provided in Sections 9-1,
9-2 and 9-3 above), and such default shall continue unremedied for a period of
thirty (30) calendar days after the earlier of (i) the date on which a
Responsible Officer of any Borrower first learns of such failure or (ii) the
date on which written notice of such failure shall have been given to any
Borrower by the Administrative Agent, plus such additional time as may be
required to cure such default because of delays which are beyond the control of
the Borrowers, so long as such default is susceptible of being cured and the
Borrowers are acting in good faith and are making diligent efforts to cure such
default and are keeping the Administrative Agent apprised of such efforts;
provided, however: (a) it is understood that any default which may be cured by
the payment of money which the Borrowers do not have shall not be considered a
circumstance beyond the control of the Borrowers; and (b) the entire cure period
under this Section 9-4 shall not exceed the aggregate of sixty (60) calendar
days and shall not apply to any event which is otherwise an Event of Default
pursuant to any other clause of this ARTICLE 9; or
 
9-5.           Misrepresentation.  Any representation or warranty now or
hereafter made by any Borrower to the Administrative Agent or any Lender, in
this Agreement or in any other Loan Document or which is contained in any
certificate, document or financial or other statement furnished by any such
Borrower at any time under or in connection with this Agreement or any such
other Loan Document was not true or accurate in all material respects when given
or when deemed to have been given; or
 
9-6.           Default of Other Debt.  Any Borrower or any Subsidiary shall
default in (i) the payment of any Indebtedness in respect of borrowed money
(other than the Liabilities), any
 

1097265.4
-55-

--------------------------------------------------------------------------------



Capital Lease or the deferred purchase price of any property (which, in each
case, shall not include the Borrowers’ accounts payable incurred in the ordinary
course of the Borrowers’ business) and such default (A) shall continue after
giving effect to any applicable grace periods and (B) shall be in respect of an
aggregate amount of principal (whether or not due) and accrued interest
exceeding $1,000,000; or (ii) the performance or compliance with any term of any
agreement or instrument relating to such Indebtedness and such default (A) shall
continue, without having been duly cured, waived or consented to, beyond the
period of grace, if any, specified in such agreement or instrument, (B) shall be
in respect of an aggregate amount of principal (whether or not due) and accrued
interest exceeding $1,000,000, and (C) shall permit the acceleration of such
Indebtedness prior to its stated maturity; or
 
9-7.           Business Failure.  Any act by, against, or relating to any
Borrower, or its property or assets, which act constitutes the application for,
consent to, or sufferance of the appointment of a receiver, trustee, or other
person, pursuant to court action or otherwise, over all, or any part of any
Borrower’s property; the granting of any trust mortgage or execution of an
assignment for the benefit of the creditors of any Borrower, or the occurrence
of any other voluntary or involuntary liquidation or extension of debt agreement
for any Borrower; the failure by any Borrower to generally pay the debts of such
Borrower as they mature; adjudication of bankruptcy or insolvency relative to
any Borrower; the entry of an order for relief or similar order with respect to
any Borrower in any proceeding pursuant to the Bankruptcy Code or any other
federal bankruptcy law; the filing of any complaint, application, or petition by
or against any Borrower initiating any matter in which such Borrower is or may
be granted any relief from the debts of such Borrower pursuant to the Bankruptcy
Code or any other insolvency statute or procedure, provided that the Borrowers
shall have thirty (30) days in which to dismiss any such involuntary proceeding;
the calling or sufferance of a meeting of creditors of any Borrower; the meeting
by any Borrower with a formal or informal creditors’ committee; the offering by
or entering into by any Borrower of any composition, extension, or any other
arrangement seeking relief from or extension of the debts of such Borrower, or
the initiation of any other judicial or non- judicial proceeding or agreement
by, against, or including any Borrower which seeks or intends to accomplish a
reorganization or arrangement with creditors; or
 
9-8.           Judgment.  A final judgment which, with other outstanding final
judgments against any or all of the Borrowers and its Subsidiaries, exceeds an
aggregate of $1,000,000 shall be rendered against any Borrower or any Subsidiary
and if, within sixty (60) days after entry thereof, such judgment shall not have
been insured to the reasonable satisfaction of the Administrative Agent or
discharged or execution thereof stayed pending appeal, or if, within sixty (60)
days after the expiration of any such stay, such judgment shall not have been
discharged, or if any such judgment shall not be discharged forthwith upon the
commencement of proceedings to foreclose any lien, attachment or charge which
may attach as security therefor and before any of the property or assets of any
Borrower or any Subsidiary shall have been seized in satisfaction thereof; or
 
9-9.           Restraint of Business.  The entry of any court order which
enjoins, restrains or in any way prevents any Borrower from conducting all or
any material part of its business affairs in the ordinary course; or
 

1097265.4
-56-

--------------------------------------------------------------------------------



9-10.                      Material Adverse Change.  There shall have occurred a
Material Adverse Change (other than an event or condition to the extent
disclosed on EXHIBITS 5-14 or 6-28) that, to the extent curable, is not cured
within thirty (30) days following the date on which any Borrower has notice
(actual or constructive) thereof; or
 
9-11.                      Change in Ownership.  (a) Any change in the identity
of any person currently acting as chief financial officer or chief executive
officer of the Lead Borrower, unless the Lead Borrower shall engage a
replacement officer reasonably acceptable to the Administrative Agent within
sixty (60) days of such officer’s departure and/or (b) any Person shall acquire
35% or more of the capital stock of the Lead Borrower and/or (c) the failure of
the Lead Borrower to own 100% of the capital stock of each of the other
Borrowers; or
 
9-12.                      Casualty Loss.  The occurrence of any uninsured loss,
theft, damage or destruction to, or of, any of the property or assets of the
Borrowers in excess of $2,000,000.00; or
 
9-13.                      Material Agreement.  The default by any Borrower, or
termination as a result of any such default, under any material license,
distributor, franchise or similar agreement used or useful in the operation of
the Borrowers’ business, including, without limitation, any license issued by
any applicable licensing authority, which would reasonably be expected to result
in a Material Adverse Change; or
 
9-14.                      Termination of Existence.  Except as expressly
permitted hereunder, the termination of existence, dissolution, winding up, or
liquidation of the Lead Borrower.
 
9-15.                      Challenge to Loan Documents.
 
(a)           Any challenge by or on behalf of any Borrower or any guarantor of
the Liabilities to the validity of any Loan Document or the applicability or
enforceability of any Loan Document strictly in accordance with the subject Loan
Document’s terms or which seeks to void, avoid, limit, or otherwise adversely
affect any payment made pursuant thereto; or
 
(b)           Any determination by any court or any other judicial or government
authority that any Loan Document is not enforceable strictly in accordance with
the subject Loan Document’s terms or which voids, avoids, limits, or otherwise
adversely affects any payment made pursuant thereto.
 
9-16.                      Indictment - Forfeiture.  Except as set forth on
EXHIBITS 5-14 or 6-28, the indictment of, or institution of any legal process or
proceeding against, any Borrower, under any federal, state, municipal, and other
civil or criminal statute, rule, regulation, order, or other requirement having
the force of law where the relief, penalties, or remedies sought or available
include the forfeiture of any property of such Borrower and/or the imposition of
any stay or other order, the effect of which would reasonably be expected to
result in a Material Adverse Change,
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, with the consent of the Required Lenders, or shall, at
the request and instruction of the Required Lenders, and by notice in writing to
the Borrowers, declare all amounts owing with
 

1097265.4
-57-

--------------------------------------------------------------------------------



respect to this Agreement, the Notes and the other Loan Documents to be, and
they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; provided that, in the event of any
Event of Default specified in Section 9-7 above, all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from the Administrative Agent.
 
ARTICLE 10 - RIGHTS AND REMEDIES UPON DEFAULT
 
In addition to all of the rights, remedies, powers, privileges, and discretions
which the Administrative Agent and/or the Lenders are provided prior to the
occurrence of an Event of Default, the Administrative Agent shall have the
following rights and remedies upon the occurrence and during the continuance of
any Event of Default.
 
10-1.                      Termination of Commitments.  The Administrative Agent
may with the consent of the Required Lenders, and shall if directed by the
Required Lenders, by written notice to the Lead Borrower, (i) declare the
principal of and accrued interest in respect of the Liabilities to be forthwith
due and payable, whereupon the principal of and accrued interest in respect of
the Liabilities, and all other amounts then due hereunder, shall become
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived by each Borrower, and/or
(ii) terminate the Commitment of the Lenders, whereupon the Total Commitment of
the Lenders (and the Commitment of each individual Lender) to make Loans and
issue L/Cs hereunder shall forthwith terminate without any other notice of any
kind; and with respect to any event described in Section 9-7 above, the
Commitments shall automatically terminate and the principal of the Liabilities
then outstanding, together with accrued interest thereon and all other amounts
then due hereunder, shall automatically become due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding.  Without limiting
any provision of this Agreement or of any Loan Document, an Event of Default
under this Agreement shall also constitute an event of default under each of the
Loan Documents.
 
10-2.                      Rights and Remedies.
 
(a)           The rights, remedies, powers, privileges, and discretions of the
Administrative Agent hereunder (herein, the “Administrative Agent’s Rights and
Remedies”) shall be cumulative and not exclusive of any rights or remedies which
it would otherwise have.  No delay or omission by the Administrative Agent in
exercising or enforcing any of the Agent’s Rights and Remedies shall operate as,
or constitute, a waiver thereof.  No waiver by the Administrative Agent of any
Event of Default or of any default under any other agreement shall operate as a
waiver of any other default hereunder or under any other agreement.  No single
or partial exercise of any of the Administrative Agent’s Rights or Remedies, and
no express or implied agreement or transaction of whatever nature entered into
between the Administrative Agent and any Person, at any time, shall preclude the
other or further exercise of the Administrative Agent’s Rights and Remedies.  No
waiver by the Administrative Agent of any of the Administrative Agent’s Rights
and Remedies on any one occasion shall be deemed a waiver on
 

1097265.4
-58-

--------------------------------------------------------------------------------



any subsequent occasion, nor shall it be deemed a continuing waiver.  All of the
Administrative Agent’s Rights and Remedies and all of the Administrative Agent’s
rights, remedies, powers, privileges, and discretions under any other agreement
or transaction are cumulative, and not alternative or exclusive, and may be
exercised by the Administrative Agent at such time or times and in such order of
preference as the Administrative Agent in its sole discretion may
determine.  The Administrative Agent’s Rights and Remedies may be exercised
without resort or regard to any other source of satisfaction of the Liabilities.
 
(b)           Without limiting the provisions of subsection (a) above, if and
only if an Event of Default has occurred and be continuing, then on the Business
Day that the Lead Borrower receives notice from the Administrative Agent
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrowers shall deposit in a cash collateral account, under the sole dominion
and control of the Administrative Agent, an amount in cash equal to 103% of the
stated amount of the outstanding L/Cs as of such date plus any accrued and
unpaid interest thereon.  Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Liabilities of the
Borrowers.  The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such cash collateral
account.  Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent at the request of the Lead Borrower and at the Borrowers’
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
cash collateral account shall be applied by the Administrative Agent to
reimburse the Administrative Agent for payments on account of drawings under
L/Cs for which it has not been reimbursed and, to the extent not so applied,
shall be held first for the satisfaction of the reimbursement obligations of the
Borrowers for the outstanding L/Cs at such time and thereafter be applied to
satisfy other Liabilities of the Borrowers under this Agreement.
 
10-3.                      Distribution of Funds.  In the event that, following
the occurrence and during the continuance of any Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any of the Loan Documents, such monies shall
be distributed for application as follows:
 
(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent for or in respect of, all reasonable
costs, expenses, disbursements and losses which shall have been incurred or
sustained by the Administrative Agent in connection with the collection of such
monies by the Administrative Agent, for the exercise, protection or enforcement
by the Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
 
(b)           Second, pro rata to each of the Lenders to all other Liabilities;
 
(c)           Third, upon payment and satisfaction in full or other provisions
for payment in full satisfactory to the Lenders and the Administrative Agent of
all of the Liabilities, to the
 

1097265.4
-59-

--------------------------------------------------------------------------------



payment of any obligations required to be paid pursuant to Section 9-615(a)(3)
of the UCC, in effect from time to time; and
 
(d)           Fourth, the excess, if any, shall be returned to the Borrowers or
to such other Persons as are entitled thereto.
 
ARTICLE 11 - NOTICES.
 
11-1.                      Notice Addresses.  All notices, demands, and other
communications made in respect of this Agreement (other than a request for a
loan or advance or other financial accommodation under the Revolving Credit)
shall be made to the following addresses, each of which may be changed upon
seven (7) days written notice to all others given by certified mail, return
receipt requested:
 
If to the Administrative Agent:  
Brown Brothers Harriman & Co.
 
40 Water Street
 
Boston, Massachusetts 02109
 
Attention: Mr. Daniel G. Head, Jr.
 
Fax           : 617 772-1138
 
E-Mail: daniel.head@bbh.com
   
With a copy to:     
Riemer & Braunstein LLP
 
Three Center Plaza
 
Boston, Massachusetts  02108
 
Attention: Charles W. Stavros, Esquire
 
Fax           : 617 880-3456
 
E-mail: cstavros@riemerlaw.com
   
If to any Borrower:   
Dynamics Research Corporation
 
60 Frontage Road
 
Andover, Massachusetts 01810
 
Attention: Francis Murphy, Corporate Controller
 
Fax           : 978 474-9204
 
E-mail: fmurphy@drc.com
     
Attention:  Richard Covel, General Counsel
 
Fax: 978 474-9204
 
E-mail: rcovel@drc.com
   
With a copy to:      
Nixon Peabody, LLP
 
100 Summer Street
 
Boston, Massachusetts 02110
 
Attention: Craig D. Mills, Esquire
 
Fax:  617 345-1300
 
E-mail: cmills@nixonpeabody.com

 

 
1097265.4
-60-

--------------------------------------------------------------------------------



11-2.                      Notice Given.


(a)           Notices shall be deemed given at the sooner of when actually
received or (6) if by mail: three (3) days following deposit in the United
States mail, postage prepaid; (7) By overnight express delivery: the Business
Day following the day when sent; (8) By hand: If delivered on a Business Day
after 9:00 AM and no later than Three (3) hours prior to the close of customary
business hours of the recipient, when delivered (otherwise, at the opening of
the then next Business Day); and (9) By facsimile or electronic transmission: If
sent on a Business Day after 9:00 AM and no later than three (3) hours prior to
the close of customary business hours of the recipient, one (1) hour after being
sent (otherwise, at the opening of the then next Business Day).
 
(b)           Rejection or refusal to accept delivery and inability to deliver
because of a changed address or facsimile number for which no due notice was
given shall each be deemed receipt of the notice sent.
 
ARTICLE 12 - TERM OF AGREEMENT.
 
12-1.                      Termination of Revolving Credit.  The Revolving
Credit shall be terminated upon the Termination Date.
 
12-2.                      Effect of Termination.  Upon the Termination Date,
the Borrowers shall pay the Administrative Agent, for the benefit of the
Lenders, the then principal balance of the Loans, together with any and all
accrued and unpaid interest thereon (whether or not then due).  Following such
payment, all provisions of this Agreement, other than those contained in Article
3, which place an obligation on the Lenders to make any loans or advances or to
provide financial accommodations under the Revolving Credit or to issue L/Cs
shall remain in full force and effect until all Liabilities (including, without
limitation, the Revolving Credit and the Term Loan) shall have been paid in
full.
 
ARTICLE 13 - GENERAL.
 
13-1.                      Successors and Assigns.  This Agreement shall be
binding upon the Borrowers and the Borrowers’ representatives, successors, and
assigns and shall inure to the benefit of the Administrative Agent, the Lenders
and their respective successors and assigns; provided, however, no trustee or
other fiduciary appointed with respect to the Borrowers shall have any rights
hereunder.  In the event that any Lender assigns or transfers its rights under
this Agreement, subject to Article 14 below, the assignee shall thereupon
succeed such Lender to and become vested with all rights, powers, privileges,
and duties of such Lender hereunder and such Lender shall thereupon be
discharged and relieved from its duties and obligations hereunder.
 
13-2.                      Severability.  Any determination that any provision
of this Agreement or any application thereof is invalid, illegal, or
unenforceable in any respect in any instance shall not affect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality, or enforceability of any other provision of this Agreement.
 
13-3.                      Amendments; Course of Dealing.
 

1097265.4
-61-

--------------------------------------------------------------------------------



(a)           This Agreement and the other Loan Documents incorporate all
discussions and negotiations among the Borrowers, Agents and the Lenders, either
express or implied, concerning the matters included herein and in such other
instruments, any custom, usage, or course of dealings to the contrary
notwithstanding.  No such discussions, negotiations, custom, usage, or course of
dealings shall limit, modify, or otherwise affect the provisions thereof.  No
failure by the Administrative Agent to give notice to any Borrower of such
Borrower’s having failed to observe and comply with any warranty or covenant
included in any Loan Document shall constitute a waiver of such warranty or
covenant or the amendment of the subject Loan Document.  No change made by the
Administrative Agent in the manner by which Availability is determined shall
obligate the Administrative Agent to continue to determine Availability in that
manner.  The Borrowers may undertake any action otherwise prohibited hereby, and
may omit to take any action otherwise required hereby, upon and with the express
prior written consent of the Required Lenders or such other Persons’ consent as
may be required by Section 14-17.  No consent, modification, amendment, or
waiver of any provision of any Loan Document shall be effective unless executed
in writing by or on behalf of the party to be charged with such modification,
amendment, or waiver (and if such party is a Lender, then by a duly authorized
officer thereof).  Any modification, amendment, or waiver provided by the
Required Lenders shall be in reliance upon all representations and warranties
theretofore made to the Lenders by or on behalf of the Borrowers (and any
guarantor, endorser, or surety of the Liabilities) and consequently may be
rescinded by the Lenders in the event that any of such representations or
warranties was not true and complete in all material respects when given.
 
13-4.                      Costs and Expenses.  The Borrowers shall pay on
demand all Costs of Collection and all reasonable expenses of the Administrative
Agent in connection with the preparation, execution, and delivery of this
Agreement and of any other Loan Documents, whether now existing or hereafter
arising, including, without limitation, all appraisal, inspection and other
reports conducted in connection with the underwriting of this Agreement and the
loans contemplated hereby, and all other reasonable expenses which may be
incurred by the Administrative Agent in preparing or amending this Agreement and
all other agreements, instruments, and documents related thereto, or otherwise
incurred with respect to the Liabilities.
 
13-5.                      Copies and Facsimiles.  This Agreement and all
documents which relate thereto, which have been or may be hereinafter furnished
to the Lenders may be reproduced by the Lenders by any photographic, microfilm,
xerographic, digital imaging, or other process, and the Lenders may destroy any
document so reproduced.  Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile which bears proof of
transmission shall be binding on the party which or on whose behalf such
transmission was initiated and likewise shall be so admissible in evidence as if
the original of such facsimile had been delivered to the party which or on whose
behalf such transmission was received.
 
13-6.                      Massachusetts Law.  This Agreement and all rights and
obligations hereunder, including matters of construction, validity, and
performance, shall be governed by the laws of The Commonwealth of Massachusetts.
 

1097265.4
-62-

--------------------------------------------------------------------------------



13-7.                      Consent to Jurisdiction.
 
(a)           The Borrowers agree that any legal action, proceeding, case, or
controversy against the Borrowers with respect to any Loan Document may be
brought in the Superior Court of Suffolk County Massachusetts or in the United
States District Court, District of Massachusetts, sitting in Boston,
Massachusetts, as the Administrative Agent may elect in its sole discretion.  By
execution and delivery of this Agreement, each Borrower, for itself and in
respect of its property, accepts, submits, and consents generally and
unconditionally, to the jurisdiction of the aforesaid courts.
 
(b)           Each Borrower WAIVES personal service of any and all process upon
it, and irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by certified mail, postage prepaid, to the Lead Borrower at the Lead
Borrower’s address for notices as specified herein, such service to become
effective five (5) Business Days after such mailing.
 
(c)           Each Borrower WAIVES, at the option of the Administrative Agent,
any objection based on forum non conveniens and any objection to venue of any
action or proceeding instituted under any of the Loan Documents and consents to
the granting of such legal or equitable remedy as is deemed appropriate by the
Court.
 
(d)           Nothing herein shall affect the right of the Administrative Agent
to bring legal actions or proceedings in any other competent jurisdiction.
 
(e)           Each Borrower agrees that any action commenced by any Borrower
asserting any claim or counterclaim arising under or in connection with this
Agreement or any other Loan Document shall be brought in the Superior Court of
Suffolk County Massachusetts or in the United States District Court, District of
Massachusetts, sitting in Boston, Massachusetts, and that such Courts shall have
exclusive jurisdiction with respect to any such action, with the exception of
any counterclaim brought in action commenced by the Administrative Agent or any
Lender in a different forum, which counterclaim may be brought in such alternate
forum.
 
13-8.                      Indemnification.  Each Borrower shall jointly and
severally indemnify, defend, and hold the Administrative Agent and each Lender
and any employee, officer, or agent of the Administrative Agent and any Lender
(each, an “Indemnified Person”) harmless of and from any claim brought or
threatened against any Indemnified Person by any Borrower, any guarantor or
endorser of the Liabilities, or any other Person (as well as from attorneys’
reasonable fees and expenses in connection therewith) on account of the
Administrative Agent’s and such Lender’s relationship with the Borrowers or any
other guarantor or endorser of the Liabilities (each of which may be defended,
compromised, settled, or pursued by the Indemnified Person with counsel of the
Administrative Agent’s selection, but at the expense of the Borrowers) other
than any claim as to which a final determination is made in a judicial
proceeding (in which the Administrative Agent and any other Indemnified Person
has had an opportunity to be heard), which determination includes a specific
finding that the Indemnified Person seeking indemnification had acted in a
grossly negligent manner, with willful misconduct or in actual bad
 

1097265.4
-63-

--------------------------------------------------------------------------------



faith.  This indemnification shall survive payment of the Liabilities and/or any
termination, release, or discharge executed by the Administrative Agent in favor
of the Borrowers.
 
13-9.                      Rules of Construction.
 
(a)           The following rules of construction shall be applied in the
interpretation, construction, and enforcement of this Agreement and of the other
Loan Documents:
 
(i)           Words in the singular include the plural and words in the plural
include the singular.
 
(ii)           Headings (indicated by being underlined) and the Table of
Contents are solely for convenience of reference and do not constitute a part of
the instrument in which included and do not affect such instrument’s meaning,
construction, or effect.
 
(iii)           The words “includes” and “including” are not limiting.
 
(iv)           The words “may not” are prohibitive and not permissive.
 
(v)           The word “or” is not exclusive.
 
(vi)           Terms which are defined in one section of an instrument are used
with such definition throughout the instrument in which so defined.
 
(vii)           The symbol “$” refers to United States Dollars.
 
(viii)                      References to “herein”, “hereof”, and “within” are
to this entire Loan Agreement and not merely the provision in which such
reference is included.
 
(ix)           Except as otherwise specifically provided, all references to time
are to Boston time.
 
(x)           In the determination of any notice, grace, or other period of time
prescribed or allowed hereunder, unless otherwise provided (A) the day of the
act, event, or default from which the designated period of time begins to run
shall not be included and the last day of the period so computed shall be
included unless such last day is not a Business Day, in which event the last day
of the relevant period shall be the then next Business Day and (B) the period so
computed shall end at 5:00 PM on the relevant Business Day.
 
(xi)           References to “this Agreement” or to any other Loan Document is
to the subject instrument as amended to the date on which application of such
reference is being made.
 
(b)           The Loan Documents shall be construed and interpreted in a
harmonious manner and in keeping the intentions set forth in Section 13-10
hereof; provided, however, in the event
 

1097265.4
-64-

--------------------------------------------------------------------------------



of any inconsistency between the provisions of this Agreement and any other Loan
Document, the provisions of this Agreement shall govern and control.
 
13-10.                      Intent.  It is intended that
 
(a)           This Agreement take effect as a sealed instrument.
 
(b)           The Administrative Agent’s or the Required Lenders’ consent or the
Lenders’ consent to any action of the Borrowers which is prohibited unless such
consent is given may be given or refused by the applicable parties in its sole
discretion.
 
13-11.                      Setoff.  Regardless of the adequacy of any
collateral (if any), during the continuance of any Event of Default, any
deposits (general or specific, time or demand, provisional or final, regardless
of currency, maturity, or the branch of where such deposits are held) or other
sums credited by or due from any of the Lenders to the Borrowers and any
securities or other property of the Borrowers in the possession of such Lender
may be applied to or set off against the payment of Liabilities and any and all
other liabilities, direct, or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, of the Borrowers to such Lender.  Each
of the Lenders agrees with each other Lender that if such Lender shall receive
from the Borrowers, whether by voluntary payment, exercise of the right of
setoff, counterclaim, cross action, enforcement of the claim evidenced by the
Notes held by such Lender by proceedings against the Borrowers at law or in
equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest.
 
13-12.                      Maximum Interest Rate.  Regardless of any provision
of any Loan Document, the Lenders shall never be entitled to contract for,
charge, receive, collect, or apply as interest on any Liability, any amount in
excess of the maximum rate imposed by applicable law.  Any payment which is made
which, if treated as interest on a Liability would result in such interest’s
exceeding such maximum rate shall be held, to the extent of such excess, as
collateral for the Liabilities.
 
13-13.                      Waivers.
 
(a)           Each Borrower (and all guarantors, endorsers, and sureties of the
Liabilities) make each of the waivers included in subsection (b), below,
knowingly, voluntarily, and intentionally, and understands that the
Administrative Agent and each Lender, in entering into the financial
arrangements contemplated hereby and in providing loans and other financial
 

1097265.4
-65-

--------------------------------------------------------------------------------



accommodations to or for the account of each Borrower as provided herein,
whether not or in the future, is relying on such waivers.
 
(b)           TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER, AND EACH
SUCH GUARANTOR, ENDORSER, AND SURETY RESPECTIVELY WAIVES THE FOLLOWING:
 
(i)           Except as otherwise specifically required hereby, notice of
non-payment, demand, presentment, protest and all forms of demand and notice.
 
(ii)           Except as otherwise specifically required hereby, the right to
notice and/or hearing prior to the Administrative Agent’ exercising of the
Administrative Agent’ rights upon default.
 
(iii)           THE RIGHT TO A JURY IN ANY TRIAL OF ANY CASE OR CONTROVERSY IN
WHICH ANY AGENT OR ANY LENDER IS OR BECOMES A PARTY (WHETHER SUCH CASE OR
CONTROVERSY IS INITIATED BY OR AGAINST, ANY AGENT, ANY LENDER OR IN WHICH ANY
AGENT OR ANY LENDER IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF OR IS IN RESPECT OF, ANY RELATIONSHIP AMONGST OR BETWEEN ANY
BORROWER OR ANY OTHER PERSON, ANY AGENT AND/OR ANY LENDER (AND EACH AGENT AND
EACH LENDER LIKEWISE WAIVES THE RIGHT TO A JURY IN ANY TRIAL OF ANY SUCH CASE OR
CONTROVERSY).
 
(iv)           Any defense, counterclaim, set-off, recoupment, or other basis on
which the amount of any Liability, as stated on the books and records of the
Administrative Agent, could be reduced or claimed to be paid otherwise than in
accordance with the tenor of and written terms of such Liability.
 
(v)           Any claim to consequential, special, or punitive damages.
 
13-14.                      Payments; Application.  All payments made by or on
behalf of the Borrowers hereunder or under any other Loan Document shall be paid
by such Person to the Administrative Agent in United States currency at the
Administrative Agent’s address specified in Section 11-1 (or at such other
address as the Administrative Agent shall specify), in immediately available
funds, on), in immediately available funds, on or before 2:00 p.m. (Boston,
Massachusetts time) on the due date thereof.  Payments received by the
Administrative Agent prior to the occurrence of an Event of Default will be
applied first to fees, expenses and other amounts due hereunder (excluding
principal and interest); second, to accrued interest; and third to outstanding
principal.  After the occurrence of an Event of Default, payments will be
applied to the Liabilities as provided for in Section 10-3.
 
13-15.                      Receipt of Agreement.  Each Borrower acknowledges
receipt of a completed copy of this Agreement.
 

1097265.4
-66-

--------------------------------------------------------------------------------



13-16.                      Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in ARTICLE 4, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy shall
be as effective as delivery of a manually executed counterpart of this
Agreement.
 
ARTICLE 14 - THE AGENT.
 
14-1.                      Authorization; Non-Reliance by Lenders; Reliance by
Administrative Agent; Dispute Resolution.
 
(a)           Each Lender appoints and designates Brown Brothers Harriman & Co.,
as the “Administrative Agent” hereunder and under the Loan Documents.  Each
Lender hereby authorizes the Administrative Agent (i) to execute those Loan
Documents and all other instruments relating thereto to which the Administrative
Agent is a party, and (ii) to take such action on behalf of each of the Lenders
and to exercise all such powers as are hereunder and under any of the other Loan
Documents and any related documents delegated to the Administrative Agent,
together with such powers as are reasonably incident thereto, provided that no
duties or responsibilities not expressly assumed herein or therein shall be
implied to have been assumed by the Administrative Agent.  The relationship
between the Administrative Agent and the Lenders is and shall be that of agent
and principal only, and nothing contained in this Agreement or any of the other
Loan Documents shall be construed to constitute Administrative Agent as a
trustee or fiduciary for any Lender.  The Administrative Agent shall not have
any duties or responsibilities to, or any fiduciary relationship with, any
Lender except for those expressly set forth in this Agreement.  The Borrowers
acknowledge that in certain instances any action to be taken by the
Administrative Agent may only be taken upon approval of the Required Lenders or
all the Lenders.
 
(b)           Each Lender represents to all other Lenders and to the
Administrative Agent that such Lender:
 
(i)           Independently and without reliance on any representation or act by
the Administrative Agent or by any other Lender, and based on such documents and
information as that Lender has deemed appropriate, has made that Lender’s own
appraisal of the financial condition and affairs of the Borrowers and decision
to enter into this Agreement.
 
(ii)           Has relied upon that such Lender’s review of the Loan Documents
by that Lender and by counsel to that Lender as that Lender deemed appropriate
under the circumstances.
 

1097265.4
-67-

--------------------------------------------------------------------------------



(c)           Each Lender agrees that such Lender, independently and without
reliance upon the Administrative Agent or any other Lender, and based upon such
documents and information as such Lender shall deem appropriate at the time,
will continue to make such Lender’s own appraisals of the financial condition
and affairs of the Borrowers when determining whether to take or not to take any
discretionary action under this Agreement.
 
(d)           The Administrative Agent, in the discharge of its duties
hereunder, shall not be required to make inquiry of, or to inspect the
properties or books of, any Person.
 
(e)           Except for notices, reports, and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder (as to which, see Section 14-10), the Administrative Agent shall not
have any affirmative duty or responsibility to provide any Lender with any
credit or other information concerning any Person, which information may come
into the possession of the Administrative Agent or any Affiliate of the
Administrative Agent.
 
(f)           Each Lender, at such Lender’s request, shall have reasonable
access to all nonprivileged documents in the possession of the Administrative
Agent, which documents relate to the Administrative Agent’s performance of its
duties hereunder.
 
(g)           The Administrative Agent shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, telex, or
facsimile) reasonably believed by the Administrative Agent to be genuine and
correct and to have been signed or sent by or on behalf of the proper person or
persons, and upon advice and statements of attorneys, accountants and other
experts selected by the Administrative Agent.  As to any matters not expressly
provided for in this Agreement, any Loan Document, or in any other document
referred to therein, the Administrative Agent shall in all events be fully
protected in acting, or in refraining from acting, in accordance with the
applicable consent required by this Agreement. Instructions given with the
requisite consent shall be binding on all Lenders.
 
(h)           Any dispute among the Lenders and/or the Administrative Agent
concerning the interpretation, administration, or enforcement of the financing
arrangements contemplated by this or any other Loan Document or the
interpretation or administration of this or any other Loan Document which cannot
be resolved amicably shall be resolved in the United States District Court for
the District of Massachusetts, sitting in Boston or in the Superior Court of
Suffolk County, Massachusetts, to the jurisdiction of which courts each Lender
hereto hereby submits.
 
14-2.                      Employees and Agents.  The Administrative Agent may
exercise its powers and execute its duties by or through employees or agents and
shall be entitled to take, and to rely on, advice of counsel concerning all
matters pertaining to its rights and duties under this Agreement and the other
Loan Documents.  The Administrative Agent may utilize the services of such
Persons as said Administrative Agent in its sole discretion may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrowers.
 
14-3.                      No Liability.  Neither the Administrative Agent nor
any of its shareholders, directors, officers or employees nor any other Person
assisting them in their duties nor any agent
 

1097265.4
-68-

--------------------------------------------------------------------------------



or employee thereof, shall be liable for any waiver, consent or approval given
or any action taken, or omitted to be taken, in good faith by them hereunder or
under any of the other Loan Documents, or in connection herewith or therewith,
or be responsible for the consequences of any oversight or error of judgment
whatsoever, except that the Administrative Agent or such other Person, as the
case may be, may be liable for losses due to its willful misconduct or gross
negligence.
 
14-4.                      No Representations.  The Administrative Agent shall
not be responsible for the execution or validity or enforceability of this
Agreement, the Notes, any of the other Loan Documents or any instrument at any
time constituting, or intended to constitute, collateral security for the Notes,
or for the value of any such collateral security or for the validity,
enforceability or collectibility of any such amounts owing with respect to the
Notes, or for any recitals or statements, warranties or representations made
herein or in any of the other Loan Documents or in any certificate or instrument
hereafter furnished to it by or on behalf of the Borrowers or any of their
Subsidiaries, or be bound to ascertain or inquire as to the performance or
observance of any of the terms, conditions, covenants or agreements herein or in
any instrument at any time constituting, or intended to constitute, collateral
security for the Notes.  The Administrative Agent shall not be bound to
ascertain whether any notice, consent, waiver or request delivered to it by the
Borrowers or any holder of any of the Notes shall have been duly authorized or
is true, accurate and complete.  The Administrative Agent has not made nor does
it now make any representations or warranties, express or implied, nor do they
assume any liability to the Lenders, with respect to the credit worthiness or
financial condition of the Borrowers or any Subsidiaries.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agents or any other Lender, and based upon such information and
documents as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.
 
14-5.                      Funding Procedures; Payments.
 
(a)           The Administrative Agent shall advise each Lender, no later than
2:00PM (Boston Time) (A) on a date on which any Revolving Credit Loan is to be
made to the Lead Borrower on that date, and (B) on the date of any request for
the making, Conversion or continuation of a LIBOR Loan.  Such advice, in each
instance, may be by telephone or facsimile transmission, provided that if such
advice is by telephone, it shall be confirmed in writing.  Advice of a Revolving
Credit Loan shall include the amount of and interest rate applicable to the
subject Revolving Credit Loan.  Subject to that Lender’s Commitment of the
Revolving Credit, each  Lender, by not later than the end of business on the day
on which the subject Revolving Credit Loan is to be made, shall transfer that
Revolving Credit Lender’s Revolving Credit Commitment Percentage of the subject
Revolving Credit Loan to the Administrative Agent.
 
(b)           Each Revolving Credit Lender shall make available to the
Administrative Agent, as applicable, as provided herein, that Lender’s Revolving
Credit Commitment Percentage of the following:
 

1097265.4
-69-

--------------------------------------------------------------------------------



(i)           Each Revolving Credit Loan, up to the maximum amount of that
Revolving Credit Lender’s Revolving Credit Commitment of the Revolving Credit
Loans.
 
(ii)           Up to the maximum amount of that Lender’s Revolving Credit
Commitment of each drawing on a L/C (to the extent that such L/C Drawing is not
“covered” by a Revolving Credit Loan as provided herein).
 
(c)           In all circumstances, the Administrative Agent may:
 
(i)           Assume that each Lender, subject to Section 14-5(a), timely shall
make available to the Administrative Agent that Lender’s Revolving Credit
Commitment Percentage of each Revolving Credit Loan, notice of which is provided
pursuant to Section (a).
 
(ii)           In reliance upon such assumption, make available the
corresponding amount to the applicable Borrowers.
 
(iii)           Assume that each Lender timely shall pay, and shall make
available, to the Administrative Agent all other amounts which that Lender is
obligated to so pay and/or make available hereunder or under any of the Loan
Documents.
 
(d)           (i)           A payment by the Borrowers to the Administrative
Agent hereunder or any of the other Loan Documents for the account of any Lender
shall constitute a payment to such Lender.  The Administrative Agent agrees
promptly to distribute to each Lender such Lender’s Commitment Percentage of
payments received by the Administrative Agent for the account of the Lenders
except as otherwise expressly provided herein or in any of the other Loan
Documents;
 
(ii)           the amount of each Lender’s Commitment Percentage of outstanding
Revolving Credit Loans shall be computed weekly (or more frequently in the
Administrative Agent’s discretion) and shall be adjusted upward or downward
based on all Revolving Credit Loans and repayments of Revolving Credit Loans
received by the Administrative Agent as of 3:00 p.m., Boston time, on the first
Business Day following the end of the period specified by the Administrative
Agent (such date, the “Settlement Date”);
 
(iii)           the Administrative Agent shall deliver to each of the Lenders
promptly after the Settlement Date a summary statement of the amount of
outstanding Revolving Credit Loans for the period and the amount of repayments
received for the period. As reflected on the summary statement: (x) the
Administrative Agent shall transfer to each Lender its applicable Commitment
Percentage of repayments, and (y) each Lender shall transfer to the
Administrative Agent (as provided below), or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Credit Loans made
by each Lender with respect to Revolving Credit Loans shall be equal to such
Lender’s applicable Commitment Percentage of Revolving Loans outstanding as of
such Settlement Date. If
 

1097265.4
-70-

--------------------------------------------------------------------------------



the summary statement requires transfers to be made to the Administrative Agent
by the Lenders and is received prior to 12:00 Noon, Boston time, on a Business
Day, such transfers shall be made in immediately available funds no later than
11:00 a.m., Boston time, that day; and, if received after 11:00 a.m., Boston
time, then no later than 3:00 p.m., Boston time, on the next Business Day. The
obligation of each Lender to transfer such funds is irrevocable, unconditional
and without recourse to or warranty by the Administrative Agent. If and to the
extent any Lender shall not have so made its transfer to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to the Administrative Agent at the Federal
Funds Effective Rate.
 
(e)           The Borrowers acknowledge that each Lender’s responsibilities
hereunder are several and that each Lender shall only be responsible to fund up
to each Lender’s Commitment Percentage.  The Borrowers agree to release and hold
harmless any nondelinquent Lenders from any claims, damages or costs arising on
account of any failure of a Delinquent Lender to comply with the requirements of
this Agreement.
 
(f)           If in the opinion of the Administrative Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction (provided that such action by
the Administrative Agent shall not create an independent default by the
Borrowers).  If a court of competent jurisdiction shall adjudge that any amount
received and distributed by the Administrative Agent is to be repaid, each
Person to whom any such distribution shall have been made shall either repay to
the Administrative Agent its proportionate share of the amount so adjudged to be
repaid or shall pay over the same in such manner and to such Persons as shall be
determined by such court.
 
14-6.                      Holders of Notes.  The Administrative Agent may deem
and treat the payee of any Note as the absolute owner or purchaser thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.
 
14-7.                      Indemnity.  The Lenders ratably agree hereby to
indemnify and hold harmless the Administrative Agent from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, out of pocket expenses (including any expenses for which the
Administrative Agent has not been reimbursed by the Borrowers as required by
Section 13-4), and liabilities of every nature and character arising out of or
related to this Agreement, the Notes, or any of the other Loan Documents or the
transactions contemplated or evidenced hereby or thereby, or the Administrative
Agent’s actions taken hereunder or thereunder, except to the extent that any of
the same shall be directly caused by the Administrative Agents’ willful
misconduct or gross negligence.
 
14-8.                      Administrative Agent as Lender; Limitation on other
Agents’ Liability.  In its individual capacity, Brown Brothers Harriman & Co.
shall have the same obligations and the
 

1097265.4
-71-

--------------------------------------------------------------------------------



same rights, powers and privileges in respect to its Commitments and the Loans
made by it, and as the holder of any of the Notes as it would have were it not
also the Administrative Agent.  None of the Documentation Agent or the
Syndication Agent, in such capacities, shall have any right, power, obligation,
liability, responsibility or duty under this Agreement or any other Loan
Document.
 
14-9.                      Resignation.  The Administrative Agent may resign at
any time by giving sixty (60) days’ prior written notice thereof to the Lenders
and the Borrowers.  Upon any such resignation, the Required Lenders shall have
the right to appoint a successor to Administrative Agent.  Unless an Event of
Default shall have occurred and be continuing, such successor Administrative
Agent shall be reasonably acceptable to the Borrowers in their reasonable
discretion.  If no successor Administrative Agent shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, after consultation with the Lenders, appoint a successor Administrative
Agent, which shall be a Lender or which meets the requirements of subjection (a)
of the definition of an Eligible Assignee, and unless an Event of Default shall
have occurred and be continuing, such successor Administrative Agent being
reasonably acceptable to the Borrowers in its reasonable discretion.  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring Administrative Agent’s resignation, the provisions of this Agreement
and the other Loan Documents shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.  In addition, if at any time Administrative Agent shall no
longer act as a Lender hereunder (subject to the provisions of Section 14-13
below), unless same results from a merger or other consolidation of the
Administrative Agent with a Lender, the Required Lenders shall have the right to
appoint a successor Administrative Agent subject to the provisions of this
Section 14-9.
 
14-10.                      Notification of Suspension Events and Events of
Default; Distributions of Notices and Documents by Administrative Agent.  Each
Lender hereby agrees that, upon learning of the existence of a Suspension Event
or an Event of Default, it shall promptly notify the Administrative Agent
thereof.  The Administrative Agent hereby agrees that upon receipt of any notice
under this Section 14-10 it shall promptly notify in writing the other Lenders
of the existence of such Suspension Event or Event of Default.
 
(b)           The Administrative Agent, to the extent that the Administrative
Agent has not done so, will forward to each Lender, promptly after the
Administrative Agent’s receipt thereof, a copy of each notice or other document
furnished to the Administrative Agent pursuant to this Agreement, including
quarterly and annual financial statements received from the Borrowers pursuant
to ARTICLE 8 of this Agreement, other than any of the following:
 
(i)           Routine communications associated with requests for Revolving
Credit Loans and/or the issuance of L/C’s.
 

1097265.4
-72-

--------------------------------------------------------------------------------



(ii)           Routine or nonmaterial communications.
 
(iii)           Any notice or document required by any of the Loan Documents to
be furnished to the Lenders by the Borrowers.
 
(iv)           Any notice or document of which the Administrative Agent has
knowledge that such notice or document had been forwarded to the Lenders other
than by the Administrative Agent.
 
14-11.                      Duties in the Case of Enforcement.  In case that one
or more Events of Default have occurred and shall be continuing, and whether or
not acceleration of the Liabilities shall have occurred, the Administrative
Agent shall, if (a) so requested by the Required Lenders and (b) the Required
Lenders have provided to the Administrative Agent such additional indemnities
and assurances against expenses and liabilities as the Administrative Agent may
reasonably request, proceed to enforce the provisions of the Loan Documents and
exercise all or any such legal and equitable and other rights or remedies as it
may have in respect of the Loan Documents.  The Required Lenders may direct the
Administrative Agent in writing as to the method and the extent of any such
rights or remedies, the Lenders hereby agreeing to indemnify and hold the
Administrative Agent harmless from all liabilities incurred in respect of all
actions taken or omitted in accordance with such directions, provided that the
Administrative Agent need not comply with any such direction to the extent that
the Administrative Agent reasonably believes its compliance with such direction
to be unlawful or, upon the advice of counsel, would be found to be commercially
unreasonable in any applicable jurisdiction.  The Administrative Agent may, in
its discretion but without obligation, in the absence of direction from the
Required Lenders, take such interim actions as they believe necessary to
preserve the rights of the Lenders hereunder, including but not limited to
petitioning a court for injunctive relief or appointment of a receiver.  Each of
the Lenders acknowledges and agrees that no individual Lender may separately
enforce or exercise any of the provisions of any of the Loan Documents,
including without limitation the Notes, other than through the Administrative
Agent.
 
14-12.                      Delinquent Lender.  If for any reason any Lender
shall fail or refuse to abide by its obligations under the Agreement, including
without limitation its obligation to make available to the Administrative Agent
its pro rata share of any Loan, expenses or setoff (a “Delinquent Lender”) and
such failure is not cured within ten (10) days of receipt from the
Administrative Agent of written notice thereof, then, in addition to the rights
and remedies that may be available to Administrative Agent, other Lenders, the
Borrowers or any other party at law or in equity, and not at limitation thereof,
(i) such Delinquent Lender’s right to participate in the administration of, or
decision-making rights related to, any Loan, this Agreement or the other Loan
Documents shall be suspended during the pendency of such failure or refusal, and
(ii) a Delinquent Lender shall be deemed to have assigned any and all payments
due to it from the Borrowers, whether on account of the outstanding Loans,
interest, fees or otherwise, to the remaining non-delinquent Lenders for
application to, and reduction of, their proportionate shares of the outstanding
Loans until, as a result of application of such assigned payments the Lenders’
respective pro rata shares of the outstanding Loans shall have returned to those
in effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.  The Delinquent Lender’s decision-making
and participation rights to payments as set forth in clauses
 

1097265.4
-73-

--------------------------------------------------------------------------------



(i) and (ii) hereinabove shall be restored only upon the payment by the
Delinquent Lender of its pro rata share of the Loans or expenses as to which it
is delinquent, together with interest thereon at the Default Rate from the date
when originally due until the date upon which any such amounts are actually
paid.
 
The non-delinquent Lenders shall also have the right, but not the obligation, in
their respective, sole and absolute discretion, to acquire for no cash
consideration, (pro rata, based on the respective Commitments of those Lenders
electing to exercise such right) the Delinquent Lender’s Commitment to fund any
future Loan (the “Future Commitment”).  Upon any such purchase of the pro rata
share of any Delinquent Lender’s Future Commitment, the Delinquent Lender’s
share in any future Loans and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Delinquent Lender shall
promptly execute all documents reasonably requested to surrender and transfer
such interest, including, if so requested, an Assignment and Acceptance.  Each
Delinquent Lender shall indemnify Administrative Agent and each non-delinquent
Lender from and against any and all loss, damage or expenses, including but not
limited to reasonable attorneys’ fees and funds advanced by Administrative Agent
or by any non-delinquent Lender, on account of an Delinquent Lender’s failure to
timely fund its pro rata share of a Loan or to otherwise perform its obligations
under the Loan Documents.
 
14-13.                      Assignment and Participation.
 
(a)           Conditions to Assignment by Lenders.  Except as provided herein,
each Lender may assign to one or more Eligible Assignees (or to any third party
after the occurrence of an Event of Default and while same is continuing) all or
a portion of its interests, rights and obligations under this Agreement
(including all or a portion of its Commitment Percentage and Commitment and the
same portion of the Loans at the time owing to it and the Notes held by it),
upon satisfaction of the following conditions: (a) each of the Administrative
Agent and the Borrowers shall have given its prior written consent to such
assignment (provided that, in the case of the Borrowers, such consent will not
be unreasonably withheld and shall not be required if an Event of Default shall
have occurred and be continuing), (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement, (c) prior to the occurrence of an Event of
Default, each assignment shall be in an amount that is at least Ten Million
Dollars ($10,000,000.00) and is a whole multiple of Two Million Dollars
($2,000,000.00), and (d) the parties to such assignment shall execute and
deliver to the Administrative Agent, for recording in the Register, an
Assignment and Acceptance, substantially in the form of Exhibit AA hereto (an
“Assignment and Acceptance”), together with any Notes subject to such
assignment.  Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least five (5) Business Days after the execution
thereof, (x) the assignee thereunder shall be a party hereto and, to the extent
provided in such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder, and (y) the assigning Lender shall, to the extent provided in
such assignment and upon payment to the Administrative Agent of the registration
fee referred to in Section 14-13(c), be released from its obligations under this
Agreement.
 

1097265.4
-74-

--------------------------------------------------------------------------------



(b)           Certain Representations and Warranties: Limitations,
Covenants.  By executing and delivering an Assignment and Acceptance, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows:
 
(i)           other than the representation and warranty that it is the legal
and beneficial owner of the interest being assigned thereby free and clear of
any adverse claim, the assigning Lender makes no representation or warranty,
express or implied, and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or the attachment, perfection
or priority of any security interest or mortgage;
 
(ii)           the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrowers and its affiliates, related entities or subsidiaries or any other
person primarily or secondarily liable in respect of any of the Liabilities, or
the performance or observance by the Borrowers or any other person primarily
secondarily liable in respect of any of the Liabilities or any of their
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto;
 
(iii)           such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statement provided
by the Borrowers as required by the terms of this Agreement, together with such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
 
(iv)           such assignee will, independently and without reliance upon the
assigning Lender, the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement;
 
(v)           such assignee represents and warrants that (to the extent required
herein) it is an Eligible Assignee;
 
(vi)           such assignee appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto;
 
(vii)           such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender; and
 
(viii)                      such assignee represents and warrants that it is
legally authorized to enter into such Assignment and Acceptance.
 

1097265.4
-75-

--------------------------------------------------------------------------------



(c)           Register.  The Administrative Agent shall maintain a copy of each
Assignment and Acceptance delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitment Percentage of, and principal amount of the Loans owing to the
Lenders from time to time.  The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrowers, the Administrative Agent and
the Lenders may treat each person whose name is recorded in the Register as a
Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrowers and the Lenders at any reasonable time
and from time to time upon reasonable prior notice.  Upon each such recordation,
the assigning Lender agrees to pay to the Administrative Agent a registration
fee in the sum of Three Thousand Five Hundred Dollars ($3,500.00).
 
(d)           New Notes.  Upon its receipt of an Assignment and Acceptance
executed by the parties to such assignment, together with each Note subject to
such assignment, the Administrative Agent shall (a) record the information
contained therein in the Register, and (b) give prompt notice thereof to the
Borrowers and the Lenders (other than the assigning Lender).  Within five (5)
Business Days after receipt of such notice, the Borrowers, at their own expense,
shall execute and deliver to the Administrative Agent, in exchange for each
surrendered Note, a new Note to the order of such assignee in an amount equal to
the amount assumed by such assignee pursuant to such Assignment and Acceptance
and, if the assigning Lender has retained some portion of its obligations
hereunder, a new Note to the order of the assigning Lender in an amount equal to
the amount retained by it hereunder.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Acceptance and shall
otherwise be substantially in the form of the assigned Notes.
 
(e)           Participations.  Each Lender may sell participations to one or
more banks or other financial institutions in all or a portion of such Lender’s
rights and obligations under this Agreement and the other Loan Documents;
provided that (a) each such participation shall be in a minimum amount of Five
Million Dollars ($5,000,000.00), (b) prior to the occurrence of an Event of
Default, each participant shall meet the requirements of an Eligible Assignee,
(c) any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder to the Borrowers, and (d) the only rights granted to
the participant pursuant to such participation shall be rights against the
assigning Lender, and neither the Administrative Agent nor any other Lender
shall have any obligation, duty or liability to any such participant of any
other Lender.
 
14-14.                      Pledge to Federal Reserve.  Any Lender may at any
time pledge all or any portion of its rights under the Loan Documents including
any portion of the Notes to any of the twelve (12) Federal Reserve Banks
organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341.  No
such pledge or enforcement thereof shall release such Lender from its
obligations under any of the Loan Documents.
 
14-15.                      Consent or Approval.  With respect to any requested
amendment, waiver, consent or other action which requires the approval of the
Required Lenders or all of the Lenders, as the case may be, in accordance with
the terms of this Agreement, or if Administrative Agent is required hereunder to
seek, or desires to seek, the approval of the Required Lenders or all of the
 

1097265.4
-76-

--------------------------------------------------------------------------------



Lenders, as the case may be, prior to undertaking a particular action or course
of conduct, the Administrative Agent in each such case shall provide each Lender
with written notice of any such request for amendment, waiver or consent or any
other requested or proposed action or course of conduct, accompanied by such
detailed background information and explanations as may be reasonably necessary
to determine whether to approve or disapprove such amendment, waiver, consent or
other action or course of conduct.  Each Lender shall endeavor to promptly
respond to any such request.
 
14-16.                      Treatment of Confidential Information.  Each of the
Lenders and the Agents agrees to maintain the confidentiality of the
Confidential Information (as defined below), except that Confidential
Information may be disclosed:
 
(a)           to its officers, directors, employees and representatives and only
on a “need to know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential);
 
(b)           to the extent requested by any regulatory authority purporting to
have jurisdiction over it;
 
(c)           to the extent required by applicable laws or regulations or by any
subpoena or similar legal process;
 
(d)           in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder;
 
(e)           subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the any Borrower and
its obligations;
 
(f)           with the prior written consent of the Lead Borrower; or
 
(g)           to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrowers.
 
For purposes of this Section, “Confidential Information” means all information
received from any of Borrowers or any subsidiary relating to any Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Borrower or any Subsidiary,
provided, however, that, in the case of Confidential Information received from
any Borrower or any Subsidiary after the date hereof, such Confidential
Information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of any Confidential Information
as provided in this Section shall be considered to
 

1097265.4
-77-

--------------------------------------------------------------------------------



have complied with its obligation to do so if such Person has exercised the same
degree of care to maintain the confidentiality of such Confidential Information
as such Person would accord to its own confidential information but no less than
a reasonable standard of care.
 
14-17.                      Consents, Amendments, Waivers, etc.
 
(a)           Except as otherwise expressly set forth in any particular
provision of this Agreement, any consent or approval required or permitted by
this Agreement to be given by the Administrative Agent or the Lenders may be
given, and any term of this Agreement or of any other instrument related hereto
or mentioned herein may be amended, and the performance or observance by the
Borrowers of any terms of this Agreement or such other instrument or the
continuance of any Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) by the
Administrative Agent or the Required Lenders, as applicable, in their
discretion.  Each such consent, amendment or waiver shall be in writing.  No
waiver shall extend to or affect any obligation not expressly waived or impair
any right consequent thereon.  No course of dealing or delay or omission on the
part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.  No Loan made
by the Administrative Agent hereunder during the continuance of any Suspension
Event or Event of Default shall constitute a waiver thereof.  No notice to or
demand upon the Borrowers shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement, any provisions of this Agreement pertaining to the administration of
the Loans by the Lenders may be amended by an instrument in writing signed by
the Administrative Agent and the Required Lenders with no additional consent
required from the Borrowers.
 
(c)           Notwithstanding the foregoing, the unanimous written approval of
all the Lenders (other than a Delinquent Lender) shall be required with respect
to any proposed amendment, waiver, discharge, termination, or consent which:
 
(i)           has the effect of, except as provided herein, (a) extending any
Maturity Date or the date of any amortization payment of any Note, (b) reducing
the interest rate, extending the time of payment, or changing the manner of
calculation, of interest or fees thereon, (c) increasing or reducing the
principal amount thereof, or (d) otherwise postponing or forgiving any
Indebtedness thereunder;
 
(ii)           changes the definition of Required Lenders or reduces the
percentages specified in the definition of Required Lenders;
 
(iii)           except as otherwise provided in this Agreement, change the
amount of any Lender’s Commitment or Commitment Percentage;
 
(iv)           releases or waives any guaranty of the Liabilities or
indemnifications provided in the Loan Documents;
 

1097265.4
-78-

--------------------------------------------------------------------------------



(v)           changes to the definition of Consolidated Total Net Worth,
Consolidated Total Funded Indebtedness, EBIT, EBITDA, Net Income, Permitted
Acquisition or Total Debt Service;
 
(vi)           amends, modifies or waives any provisions of this paragraph; or
 
(vii)           amends, modifies or waives any term or condition of Sections
6-6, 6-19(o), 6-21(c),6-22, 6-29, 8-7, 8-8, 8-9 or 8-10.
 
(d)           Without the consent of the subject Agent, no such action shall
amend, modify or waive any provision of any Loan Document which relates to the
rights or obligations of the specific Agent.
 
14-18.                      U.S. Patriot Act.  Each Lender hereby notifies the
Borrowers that pursuant to the requirements of the USA PATRIOT Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Act.
 
14-19.                      Foreign Asset Control Regulations.  Neither of the
advance of the Revolving Credit Loans nor the use of the proceeds of any thereof
(or any other Loan)  will violate the Trading With the Enemy Act (50 U.S.C. § 1
et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, none of the Borrowers
or their Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
 
{REMAINDER OF PAGE LEFT INTENTIONALLY BLANK}

1097265.4
-79-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS LOAN AGREEMENT AS AN
INSTRUMENT UNDER SEAL AS OF THE DATE FIRST WRITTEN ABOVE.
 



 
DYNAMICS RESEARCH CORPORATON
 
(“Lead Borrower and Borrower”)
         
By:
/s/ David Keleher
   
Name:
David Keleher
   
Title:
Senior Vice President - Finance,
     
CFO and Treasurer
                   
DRC INTERNATIONAL
CORPORATON
 
(“Borrower”)
         
By:
/s/ David Keleher
   
Name:
David Keleher
   
Title:
Vice President - Finance CFO
                   
H.J. FORD ASSOCIATES, INC.
 
(“Borrower”)
         
By:
/s/ David Keleher
   
Name:
David Keleher
   
Title:
Treasurer, CFO and Assistant
     
Secretary
                   
KADIX SYSTEMS, LLC
 
(“Borrower”)
         
By:
/s/ David Keleher
   
Name:
David Keleher
   
Title:
Manager
 


 

1097265.4
-S-1- 

--------------------------------------------------------------------------------


 
 



 
BROWN BROTHERS HARRIMAN & CO.
 
(“Administrative Agent and Lender”)
         
By:
/s/ Daniel G. Head, Jr.
   
Name:
Daniel G. Head, Jr.
   
Title:
S.V.P.
                   
TD BANK, N.A.
 
(“Documentation Agent and Lender”)
         
By:
/s/ David Nicholson
   
Name:
David Nicholson
   
Title:
VP - Director, Corporate Banking
                   
BANK OF AMERICA, N.A.
 
(“Syndication Agent and Lender”)
         
By:
/s/ Jean S. Manthorne
   
Name:
Jean S. Manthorne
   
Title:
Senior Vice President
 

 

 
1097265.4
-S-2- 

--------------------------------------------------------------------------------



EXHIBITS


 
The following Exhibits to this Amended and Restated Loan Agreement are
respec­tively described in the section indicated.
 


EXHIBIT 1
Commitments/Commitment Percentages
ARTICLE 1
     
EXHIBIT 3-5:
Revolving Credit Note
§3-5
     
EXHIBIT 3-8:
Renewal/Conversion Notice
§3-8
     
EXHIBIT 4-1:
Term Note
§4-1
     
EXHIBIT 5-14:
Material Changes
§5-14
     
EXHIBIT 6-2:
Related Entity
§6-2(b)
     
EXHIBIT 6-5:
Locations
§6-5
     
EXHIBIT 6-6:
Permitted Liens
§6-6
     
EXHIBIT 6-7:
Indebtedness
§6-7
     
EXHIBIT 6-8
Insurance Policies
§6-8
     
EXHIBIT 6-9:
Licenses, Distributor Franchise Agreement
§6-9
     
EXHIBIT 6-10:
Leases
§6-10
     
EXHIBIT 6-11:
Legal Requirements
§6-11
     
EXHIBIT 6-13:
Taxes
§6-13
     
EXHIBIT 6-16:
Hazardous Materials
§6-16
     
EXHIBIT 6-17:
Litigation
§6-17
     
EXHIBIT 6-19:
Guaranties and Investments
§6-19
     
EXHIBIT 6-28:
Government Contracts
§6-28
     
EXHIBIT 8-4(c):
Compliance Certificate
§8-4
     
EXHIBIT AA:
Assignment and Acceptance
§14-13
     
EXHIBIT BB:
Existing L/Cs
ARTICLE 1


-Exhibits-
 
1097265.4
 
 

--------------------------------------------------------------------------------
